Exhibit 10.1

CONTRACT OF PURCHASE AND SALE

BETWEEN

26 W. 56 LLC, PURCHASER

AND

ALARCON HOLDINGS, INC., SELLER

September 12, 2017

 

 

NAI-1502855506vI0

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

 

Purchase and Sale

2

 

 

 

 

2.

 

Purchase Price

2

 

 

 

 

3.

 

Payment of Purchase Price

2

 

 

 

 

 

3.1

 

Deposit

2

 

3.2

 

Closing Payment

2

 

 

 

 

4.

 

Title Matters; Due Diligence Review; Conditions Precedent.

3

 

 

 

 

 

4.1

 

Title Matters

3

 

4.2

 

Due Diligence Reviews

6

 

4.3

 

Conditions Precedent to Obligations of Purchaser; No Financing Contingency

11

 

4.4

 

Conditions Precedent to Obligations of Seller

12

 

 

 

 

5.

 

Closing

12

 

 

 

 

 

5.1

 

Seller Deliveries

13

 

5.2

 

Purchaser Deliveries

14

 

5.3

 

Closing Costs

15

 

5.4

 

Prorations

16

 

 

 

 

6.

 

Condemnation or Destruction of Real Property.

17

 

 

 

 

7.

 

Representations, Warranties and Covenants

18

 

 

 

 

 

7.1

 

Representations, Warranties and Covenants of Seller

18

 

7.2

 

Interim Covenants of Seller

22

 

7.3

 

Representations, Warranties and Covenants of Purchaser

22

 

 

 

 

8.

 

Release

23

 

 

 

 

 

8.1

 

RELEASE

23

 

8.2

 

Survival

24

 

 

 

 

9.

 

Remedies For Default and Disposition of the Deposit

24

 

 

 

 

 

9.1

 

SELLER DEFAULTS

24

 

9.2

 

PURCHASER DEFAULTS

25

 

9.3

 

Disposition of Deposit

26

 

9.4

 

Survival

26

 

 

 

 

10.

 

Miscellaneous

26

 

 

 

 

 

10.1

 

Brokers

26

 

10.2

 

Limitation of Liability

26

 

10.3

 

Exhibits; Entire Agreement; Modification

27

 

10.4

 

Business Days

27

 

10.5

 

Interpretation

27

-i-

NAI-1502855506vI0

--------------------------------------------------------------------------------

 

 

10.6

 

Governing Law

27

 

10.7

 

Construction

27

 

10.8

 

Successors and Assigns

28

 

10.9

 

Notices

28

 

10.10

 

Third Parties

29

 

10.11

 

Legal Costs

29

 

10.12

 

Counterparts

30

 

10.13

 

Effectiveness

30

 

10.14

 

No Implied Waivers

30

 

10.15

 

Discharge of Seller’s Obligations

30

 

10.16

 

No Recordation

30

 

10.17

 

Unenforceability

30

 

10.18

 

Waiver of Trial by Jury

31

 

10.19

 

Disclosure

31

 

10.20

 

Designation of Reporting Person

31

 

10.21

 

Tax Reduction Proceedings

31

 

10.22

 

Press Releases

32

 

10.23

 

Mortgage Assignment

32

 

10.24

 

Survival

32

 

EXHIBITS

 

Exhibit A

 

Land

Exhibit B

 

Additional Exceptions to Title

Exhibit C

 

Deed

Exhibit D

 

Assignment and Assumption of Contracts

Exhibit E

 

Bill of Sale and General Assignment

Exhibit F

 

Certification of Non-Foreign Status

Exhibit G

 

Form of Vendor Notice

Exhibit H

 

Form of Owner’s Title Certificate

Exhibit I

 

Litigation

Exhibit J

 

Maintenance, Service and Supply Contracts and Equipment Leases

Exhibit K

 

Escrow Agreement

Exhibit L

 

Pending Tax Appeals

 

 

-ii-

NAI-1502855506vI0

--------------------------------------------------------------------------------

 

CONTRACT OF PURCHASE AND SALE

 

THIS CONTRACT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of the 12th day of September 2017 (the “Effective Date”), by and between
ALARCON HOLDINGS, INC., a New York corporation having an address c/o Spanish
Broadcasting System, Inc., 7007 NW 77th Avenue, Miami, FL 33166 (“Seller”) and
26 W. 56 LLC, a New York limited liability company, having an address at 29 West
56th Street, New York, New York 10016 (“Purchaser”).

 

W I T N E S S E T H:

 

A.Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, at
the price and upon the terms and conditions set forth in this Agreement, (a)
that certain parcel of land located at 26 West 56th Street, Block 1271, Lot 54,
New York, New York County, New York, and more particularly described on Exhibit
A attached hereto (the “Land”), (b) the buildings, improvements, and structures
located upon the Land (collectively, the “Improvements”), (c) all other
easements and rights appurtenant to the Land, if any (collectively, the
“Appurtenant Rights”, and together with the Land and the Improvements, the “Real
Property”), (d) Seller’s interest in any rights of way, sidewalks, alleys,
strips, gores and hereditaments adjoining or appurtenant to the Real Property or
any part thereof, (e) Seller’s interest in any and all air and developmental
rights relating to the Property, (f) to the extent assignable, all right, title
and interest of Seller in, to and under the Assumed Contracts (as hereinafter
defined), (g) other than Excluded Items (as hereinafter defined), all right,
title and interest of Seller, if any, in and to the fixtures, equipment and
other tangible personal property owned by Seller (including, without limitation,
fireplaces, fireplace mantles and chandeliers) and, located on, and used
exclusively in connection with, the Real Property (collectively, the “Personal
Property”) and (h) other than Excluded Items, all right, title and interest of
Seller in, to and under, to the extent assignable without consent or payment of
any kind, any governmental permits, licenses and approvals, warranties and
guarantees that Seller has received in connection with any work or services
performed with respect to, or equipment installed in, the Improvements
(collectively, the “Intangible Property”, and together with the Real Property,
the Assumed Contracts, the Personal Property and the Intangible Property,
collectively, the “Property”).

 

Notwithstanding the foregoing, the term “Property” shall not include, and in no
event shall Seller sell to Purchaser, the following items (collectively,
“Excluded Items”): (a) all tangible and intangible property owned by Spanish
Broadcasting System Inc. (the “Tenant”), the current occupant of the Property,
including all furniture, racks and equipment and all other tangible and
intangible personal property used by it in connection with its operation of a
media broadcasting business at the Property; (b) materials relating to the
marketing efforts for the sale of the Property, including communications and
agreements with other potential purchasers; (c) projections and other internal
memoranda or materials; (d) communications between Seller (or its advisors or
affiliates) and the property manager and/or leasing broker for the Property; (e)
appraisals, budgets, strategic plans for the Property, internal analyses

-1-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

(including analyses with respect to its leasing of space in the Property),
computer software, and submissions relating to the obtaining of internal
authorizations, and engineering and environmental reports received by Seller or
its affiliates or advisors; (f) attorney and accountant work product, and all
other materials subject to any legal privilege in favor of Seller; and (g)
organizational documents of the Seller’s affiliates and any agreements and
communications between Seller and any affiliate or advisor of Seller.

 

B.Tenant currently occupies the Real Property for office and other purposes,
including, without limitation, the operation of a radio station.

 

C.Purchaser acknowledges that, except as specifically set forth in this
Agreement, the Property is being sold on an “AS IS” “WHERE IS” and “WITH ALL
FAULTS” basis on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for $10.00 in hand paid and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.Purchase and Sale. Upon the terms and conditions hereinafter set forth, Seller
shall sell to Purchaser, and Purchaser shall purchase from Seller, the Property.

 

2.Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Fourteen Million Dollars ($14,000,000.00).

 

3.Payment of Purchase Price. The Purchase Price shall be paid to Seller by
Purchaser as follows:

 

3.1Deposit. Within two (2) Business Days (as hereinafter defined) after the
Effective Date, Purchaser shall deposit with Fidelity National Title Insurance
Company, Attention: Rich Lipman (in its capacity as escrow agent, “Escrowee”),
by wire transfer of immediately available federal funds to an account designated
by Escrowee, the sum of Two Million Eight Hundred Thousand Dollars
($2,800,000.00) (together with all interest thereon, the “Deposit”), which
Deposit shall be held by Escrowee pursuant to the escrow agreement (the “Escrow
Agreement”) attached hereto as Exhibit K. If Purchaser shall fail to deposit the
Deposit with Escrowee within two (2) Business Days after the Effective Date,
then at Seller’s election, this Agreement shall be null, void ab initio and of
no force or effect.

 

3.2Closing Payment. On the Closing Date, the Purchase Price, as adjusted by the
application of the Deposit and by the prorations and credits specified herein,
shall be paid by Purchaser, by wire transfer of immediately available federal
funds to an account or accounts designated in writing by Seller prior to the
Closing (as hereinafter defined) (the amount being paid under this Section 3.2
being herein called the “Closing Payment”).

 

-2-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

4.Title Matters; Due Diligence Review; Conditions Precedent.

 

4.1Title Matters.

 

4.1.1Title to the Property.

 

(a)As a condition to the Closing, Accord Abstract, a division of Landstar Title
Agency, Inc., as agent for Fidelity National Title Insurance Company (in its
capacity as title insurer, the “Title Company”) shall have committed to insure
Purchaser as the fee owner of the Real Property in the amount of the Purchase
Price by issuance of an ALTA owner’s title insurance policy in the standard form
issued by the Title Company in the State of New York, exclusive of any
endorsement thereto (the “Owner’s Policy”), subject only to the Permitted
Exceptions (as hereinafter defined).  It is understood that Purchaser may
request extended coverage and a number of endorsements to the Owner’s Policy.
Purchaser shall satisfy itself that the Title Company will be willing to issue
such extended coverage and endorsements at Closing; however, the issuance of
such extended coverage and endorsements shall not be conditions to Closing for
Purchaser’s benefit.

 

(b)The parties acknowledge that prior to the Effective Date, Purchaser has
ordered, at its sole cost and expense, and received a commitment for an owner’s
fee title insurance policy with respect to the Real Property (the “Title
Commitment”), together with copies of each of the title exceptions noted therein
and caused the Title Commitment, together with (to the extent available of
record) copies of all instruments giving rise to any defects or exceptions to
title to the Property to be delivered to Seller’s attorneys. Purchaser shall
order, at its sole cost and expense, within five (5) days following the
Effective Date a survey of the Property prepared by a surveyor registered in the
State of New York (the “Surveyor”), certified by the Surveyor to Purchaser and
Seller as having been prepared in accordance with the minimum detail
requirements of the ALTA land survey requirements (the “Survey”), and shall
cause the Survey to be delivered to Seller’s attorneys promptly following
delivery thereof to Purchaser or Purchaser’s attorneys. If any exceptions(s) to
title to the Real Property should appear in the Title Commitment or Survey other
than the Permitted Exceptions (such exception(s) being herein called,
collectively, the “Unpermitted Exceptions”), subject to which Purchaser is
unwilling to accept title, and Purchaser shall provide Seller or Seller’s
attorney with written notice, which may be via e-mail to Seller’s attorney (the
“Objection Notice”) thereof no later than ten (10) days prior to the expiration
of the Due Diligence Period, Seller, in its sole and absolute discretion, may
undertake to eliminate the same subject to the terms and conditions of this
Section 4.1.1.  Purchaser hereby waives any right Purchaser may have to advance,
as objections to title or survey, or as grounds for Purchaser’s refusal to close
the transactions contemplated by this Agreement (the “Transaction”), any
Unpermitted Exception of which Purchaser does not timely notify Seller in the
Objection Notice unless (i) such Unpermitted Exception was first raised by the
Title Company or surveyor subsequent to the date of the Objection Notice, and
(ii) Purchaser provides to Seller an Objection Notice within five (5) days after
the Title Company notifies Purchaser of such Unpermitted Exception. Seller shall
notifY Purchaser,

-3-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

in writing, within five (5) days after receipt by Seller of the applicable
Objection Notice, whether or not Seller will endeavor to eliminate all or any of
such Unpermitted Exceptions (“Seller’s Response”), and if Seller fails to
deliver Seller’s Response on or before such date, Seller shall be deemed to have
delivered a Seller’s Response electing not to endeavor to eliminate any such
Unpermitted Exceptions. Seller, in its sole discretion, shall have the right,
upon written notice to Purchaser prior to the Scheduled Closing Date, to adjourn
the Scheduled Closing Date for up to fifteen (15) days in order to eliminate or
endeavor to eliminate any Unpermitted Exception which Seller has agreed to
eliminate under this Agreement or which Seller has agreed to endeavor to
eliminate pursuant to Seller’s Response. Notwithstanding the foregoing or
anything to the contrary set forth in this Agreement, Seller shall not under any
circumstance be required or obligated to eliminate any Unpermitted Exception
including, without limitation, to bring any action or proceeding, to make any
payments or otherwise to incur any expense in order to eliminate any Unpermitted
Exception or to arrange for title insurance insuring against enforcement of such
Unpermitted Exception against, or collection of the same out of, the Real
Property, notwithstanding that Seller may have attempted to do so, or may have
adjourned the Scheduled Closing Date for such purpose; provided, however, Seller
shall (x) cause any mortgage or deed of trust placed on the Real Property to be
released at Closing or assigned to Purchaser’s lender as contemplated by Section
10.23 and (y) cause the removal (by bonding or otherwise) of other monetary
liens encumbering the Real Property in an amount not to exceed One Hundred Forty
Thousand and 001100 Dollars ($140,000) in the aggregate, provided that such
monetary lien shall not be the result of any act or omission of Purchaser or any
of Purchaser’s Representatives (collectively, “Mandatory Objections”).

 

(c)Except as to Mandatory Objections (which Seller will be obligated to
eliminate), if Seller elects in Seller’s Response not, or is deemed to elect
not, to eliminate all Unpermitted Exceptions noted in the Objection Notice,
Purchaser shall have the right, as its sole remedy by delivery of written notice
to Seller within five (5) Business Days following delivery or deemed delivery of
Seller’s Response, to either (i) terminate this Agreement by written notice
delivered to Seller and Escrowee or (ii) accept title to the Real Property
subject to such Unpermitted Exception(s) without a reduction in, abatement of,
or credit against, the Purchase Price. Except as to Mandatory Objections (which
Seller will be obligated to eliminate), if Seller shall fail to eliminate all
Unpermitted Exceptions that Seller elected in Seller’s Response to eliminate or
endeavor to eliminate, then Seller shall notify Purchaser, in writing, of such
failure on or before the Scheduled Closing Date (as the same may have been
adjourned in accordance with Section 4.1.1(b)) and Purchaser shall have the
right, as its sole remedy by delivery of written notice to Seller within five
(5) Business Days following receipt of Seller’s notice of such failure, to
either (i) terminate this Agreement by written notice delivered to Seller and
Escrowee or (ii) accept title to the Real Property subject to such Unpermitted
Exception(s) without a reduction in, abatement of, or credit against, the
Purchase Price. If Purchaser elects to terminate this Agreement pursuant to this
Section 4.1.1(c), (1) Escrowee shall return the Deposit to Purchaser, including
interest earned, if any, and (2) no party hereto shall have any further
obligation under this Agreement except under those obligations, liabilities and
provisions that expressly survive the Closing or a termination of this Agreement
(collectively, the “Surviving

-4-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

Obligations”). The failure of Purchaser to deliver timely any written notice of
election to terminate this Agreement under this Section 4.1.1(c) shall be
conclusively deemed to be an election under the applicable clause (ii) above.

 

(d)If there are any Unpermitted Exceptions noted in the Objection Notice or
other liens or encumbrances that Seller is obligated or elects to eliminate
under this Agreement, then Seller shall have the right (but not the obligation)
to either (i) arrange, at Seller’s cost and expense, for affirmative title
insurance or special endorsements insuring against enforcement of such liens or
encumbrances against, or collection of the same out of, the Real Property, or
(ii) use any portion of the Purchase Price to pay and discharge the same, either
by way of payment or by alternative manner reasonably satisfactory to the Title
Company, which will allow the Title Company to omit such Unpermitted Exception
from the Owner’s Policy, and the same shall not be deemed to be Unpermitted
Exceptions.

 

4.1.2Permitted Exceptions to Title. The Real Property shall be sold and conveyed
subject to the following exceptions to title (the “Permitted Exceptions”):

 

(a)any state of facts that an accurate survey may show, provided that such
additional state of facts do not materially adversely affect the use or
operation of the Real Property for office purposes and further provided same do
not render title to the Property uninsurable at normal market rates;

 

(b)those matters specifically set forth on Exhibit B attached hereto;

 

(c)provided same do not prevent the use of the Real Property for general office
use and same are not violated by the existing improvements, all laws,
ordinances, rules and regulations of the United States, the State of New York,
or any agency, department, commission, bureau or instrumentality of any of the
foregoing having jurisdiction over the Real Property (each, a “Governmental
Authority”), as the same may now exist or may be hereafter modified,
supplemented or promulgated;

 

(d)all presently ex1stmg and future liens of real estate taxes or assessments
and water rates, water meter charges, water frontage charges and sewer taxes,
rents and charges, if any, provided that such items are not yet due and payable
and are apportioned as provided in this Agreement;

 

(e)any other matter or thing affecting title to the Real Property that Purchaser
shall have agreed (in writing) or be deemed to have agreed to waive as an
Unpermitted Exception;

 

(f)all violations of laws, ordinances, orders, requirements or regulations of
any Governmental Authority applicable to the Real Property and existing on the
Closing Date, whether or not noted in the records of or issued by any
Governmental Authority (“Violations”). Seller shall have no obligation to cure
any Violation or otherwise remedy any

-5-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

condition underlying or giving rise to any Violation, provided that at Closing
Seller shall either pay, discharge or credit Purchaser (at Seller’s option) for
any fines or penalties due and payable in connection with such Violations as of
the Closing Date;

 

(g)all utility easements of record which do not interfere with the present use
of the Real Property;

 

(h)the printed exceptions which appear in the standard form owner’s policy of
the title insurance issued by the Title Company in the State of New York;

 

(i)right, lack of right or restricted right of any owner of the Real Property to
construct and/or maintain (and the right of any Governmental Authority to
require the removal of) any vault or vaulted area, in or under the streets,
sidewalks or other areas abutting the Real Property, and any applicable
licensing statute, ordinance and regulation, the terms of any license pertaining
thereto and the lien of street, sidewalk or other area vault taxes, provided any
such vault taxes or charges which are then due and payable are paid by Seller at
Closing;

 

(j)minor variations of not more than one (1) foot in either north/south or
east/west directions between the tax lot lines and the description of the Land
set forth on Exhibit A attached hereto, provided, however, that, to the extent
same existed prior to the Effective Date, any claimed title defect based on such
variations must be raised, if at all, prior to the expiration of the Due
Diligence Period. After the expiration of the Due Diligence Period, all
variations between the tax lot lines and the description of the Land set forth
on Exhibit A attached hereto, that pre-existed the Effective Date and were not
raised by Purchaser in an Objection Notice, shall constitute Permitted
Exceptions.

 

Under no circumstance will Mandatory Objections constitute Permitted Exceptions.

 

4.2Due Diligence Reviews.

 

4.2.1Except for title and survey matters (which shall be governed by the
provisions of Section 4.1 above), Purchaser shall have until 5:00 p.m. (Eastern
time) on October 31,2017, TIME BEING OF THE ESSENCE (the period of time
commencing upon the Effective Date and continuing through and including such
time on such date, as the same may be extended pursuant to the terms of this
Section 4.2.1, being herein called the “Due Diligence Period”) within which to
perform and complete all of Purchaser’s due diligence examinations, reviews and
inspections of all matters pertaining to the purchase of the Property,
including, without limitation, all service contracts, and all physical,
environmental and compliance matters and conditions respecting the Property
(collectively, the “Investigations”), which Investigations shall at all times be
subject to Purchaser’s compliance with the provisions of this Section 4.2.
During the Due Diligence Period, Seller shall provide Purchaser with reasonable
access to the Real Property upon reasonable advance notice and shall also make
available to Purchaser, at the offices of Seller and/or the property manager of
the Property,

-6-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

access to such service contracts, and other contracts and agreements with
respect to the Property in Seller’s possession as Purchaser shall reasonably
request, all upon reasonable advance written notice; provided, however, in no
event shall Seller be obligated to make available (1) any document or
correspondence which would be subject to the attorney-client privilege; (2) any
document or item which Seller is contractually or otherwise bound to keep
confidential; (3) any documents pertaining to the marketing of the Property for
sale to prospective purchasers; (4) any internal memoranda, reports or
assessments relating to the Property; (5) appraisals of the Property whether
prepared internally by Seller or Seller’s affiliates or externally; or (6) any
documents which Seller considers confidential or proprietary. In connection with
the Investigations (including, without limitation, making arrangements to access
the Property), Purchaser is authorized to directly contact Doug Wiener, Seller’s
Director of Real Estate and Facilities. Any entry upon the Property and all
Investigations shall be made or performed during Seller’s normal business hours
and at the sole risk and expense of Purchaser, and shall not interfere with the
activities on or about the Real Property of Seller, its tenants or their
respective employees and invitees. In the event Seller denies Purchaser access
to the Property such that Purchaser is unable to perform inspections or testing
on the day previously scheduled by Purchaser and Seller in accordance with the
terms of, and otherwise permitted under, this Agreement, and such inspection or
testing was scheduled to occur no earlier than five (5) days prior to the
expiration of the Due Diligence Period, the Due Diligence Period shall,
following written notice from Purchaser to Seller delivered within one (1)
Business Day of such denial of access, be extended on a day for day basis until
such access is provided to Purchaser, provided, notwithstanding the foregoing,
in no event shall the Due Diligence Period be extended, in the aggregate for any
reason or reasons whatsoever, beyond 5:00p.m. (Eastern time) on the date that is
sixty (60) days following the Effective Date, TIME BEING OF THE ESSENCE.
Purchaser shall:

 

(a)promptly commence, and shall diligently and in good faith pursue, its due
diligence review hereunder;

 

(b)promptly repair any damage to the Property resulting from any such
Investigations and replace, refill and regrade any holes made in, or excavations
of, any portion of the Property used for such Investigations so that the
Property shall be in the same condition that it existed in prior to such
Investigations;

 

(c)fully comply with all laws applicable to the Investigations and all other
activities undertaken in connection therewith;

 

(d)permit Seller to have a representative present during all Investigations
undertaken hereunder;

 

(e)take all commercially reasonable actions and implement all commercially
reasonable protections necessary to ensure that the Investigations and the
equipment, materials, and substances generated, used or brought onto the Real
Property in

-7-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

connection with the Investigations, pose no threat to the safety or health of
persons or the environment, and cause no damage to the Property or other
property of Seller or other persons;

 

(f)furnish to Seller, at no cost or expense to Seller, copies of all surveys,
soil test results, engineering, asbestos, environmental and other studies and
reports (other than internal analysis and proprietary information of Purchaser)
relating to the Investigations which Purchaser shall obtain with respect to the
Property promptly after Purchaser’s receipt of same;

 

(g)maintain or cause to be maintained, at Purchaser’s expense, a policy of
commercial general liability insurance, with a broad form contractual liability
endorsement and with a combined single limit of not less than $2,000,000 per
occurrence for bodily injury and property damage, automobile liability coverage
including owned and hired vehicles with a combined single limit of $2,000,000
per occurrence for bodily injury and property damage, and an excess umbrella
liability policy for bodily injury and property damage in the amount of
$5,000,000, insuring Purchaser, Seller, and Spanish Broadcasting System, Inc.,
as additional insureds, against any injuries or damages to persons or property
that may result from or are related to (i) Purchaser’s and/or any of the
Purchaser’s Representatives’ (as hereinafter defined) entry upon the Real
Property, (ii) any Investigations or other activities conducted thereon, and/or
(iii) any and all other activities undertaken by Purchaser and/or any of the
Purchaser’s Representatives, all of which insurance shall be on an “occurrence
form” and otherwise in such forms reasonably acceptable to Seller and with an
insurance company reasonably acceptable to Seller, and deliver a copy of such
insurance policy to Seller prior to the first entry on the Real Property;

 

(h)Unless same is a result of a condition that pre-existed the date of such
Investigations, not permit the Investigations or any other activities undertaken
by Purchaser or any of the Purchaser’s Representatives to result in any liens,
judgments or other encumbrances being filed or recorded against the Property,
and Purchaser shall, at its sole cost and expense, immediately discharge of
record any such liens or encumbrances that are so filed or recorded (including,
without limitation, liens for services, labor or materials furnished); and

 

(i)Unless same is a result of a condition that pre-existed the date of such
Investigations, or is a result of the gross negligence or willful misconduct of
Seller, indemnity, defend and hold harmless Seller and any agent, advisor,
representative, affiliate, employee, director, officer, partner, member,
beneficiary, investor, servant, shareholder, trustee or other person or entity
(each, a “Person”) acting on Seller’s behalf or otherwise related to or
affiliated with Seller (including Seller, collectively, the “Seller Related
Parties”) from and against any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees and disbursements) (collectively, “Claims”), suffered or
incurred by any of the Seller Related Parties and arising out of or in
connection with (i) entry upon the Real Property by Purchaser or any of the
Purchaser’s Representatives, (ii) any Investigations or other activities
conducted thereon by

-8-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

Purchaser or any of the Purchaser’s Representatives, (iii) any liens or
encumbrances filed or recorded against the Property as a consequence of the
Investigations and/or (iv) any and all other activities undertaken by Purchaser
or any of the Purchaser’s Representatives with respect to the Property. The
foregoing indemnity shall not include any Claims that result solely from (i) the
mere discovery, by Purchaser or any of the Purchaser’s Representatives, of
pre-existing conditions on the Property during Investigations conducted pursuant
to, and in accordance with, the terms of this Agreement and which are not
exacerbated by the activities of Purchaser or the Purchaser’s Representatives,
or (ii) the gross negligence or willful misconduct of Seller or a Seller Related
Party.

 

Without limiting the foregoing, in no event, unless required by law or court
order, shall Purchaser or any of the Purchaser’s Representatives, without the
prior written consent of Seller: (x) make any intrusive physical testing
(environmental, structural or otherwise) at the Property (such as soil borings
for water samplings or the like), and/or (y) contact any Governmental Authority
with respect to matters concerning the Property, except with respect to
obtaining a zoning compliance letter, certificates of occupancy and a record of
any code violations (including Freedom of Information Law requests and landmark
violations).

 

Purchaser’s obligations under this Section 4.2.1 shall survive the Closing or a
termination of this Agreement.

 

On or prior to the expiration of the Due Diligence period, Purchaser shall
advise Seller (which may be via email to Seller’s attorney) as to any Contracts,
if any, that it wishes to assume (the “Assumed Contracts”). In connection with
the Assumed Contracts, Seller shall work with the applicable vendors under such
Assumed Contracts to arrange for the assignment of such Assumed Contracts to
Purchaser as of the Closing. In connection with such Assumed Contracts, at
Closing (i) the parties shall enter into the Assignment and Assumption of
Contracts in the form attached to this Agreement as Exhibit D, and (ii) Seller
shall provide Purchaser with the applicable Vendor Notices in the form attached
to this Agreement as Exhibit G. With regard to any Contracts (whether terminable
on 30 days’ notice or otherwise) that Purchaser has not expressly advised Seller
that it wishes to assume, Seller shall arrange for the termination of such
Contract(s) as of the Closing so that Purchaser shall have no obligations to
such vendors.

 

4.2.2Property Information and Confidentiality. All Information (as hereinafter
defined) provided to or obtained by Purchaser, whether prior to or after the
date hereof, shall be subject to the following terms and conditions:

 

(a)Any Information provided or to be provided by Seller or any Seller Related
Party to Purchaser or any of Purchaser’s Representatives with respect to the
Property is solely for the convenience of Purchaser and was or will be obtained
from a variety of sources. None of the Seller Related Parties has made any
independent investigation or verification of such information and, except as
expressly set forth in this Agreement, makes no (and expressly disclaims all)
representations and warranties as to the truth, accuracy or completeness of the

-9-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

Information, or any other studies, documents, reports or other information
provided to Purchaser hereunder and expressly disclaims any implied
representations as to any matter disclosed or omitted. None of the Seller
Related Parties shall be liable for any mistakes, omissions, misrepresentations
or any failure to investigate the Property nor shall any of the Seller Related
Parties be bound in any manner by any verbal or written statements,
representations, appraisals, environmental assessment reports, or other
information pertaining to the Property or the operation thereof, except as
expressly set forth in this Agreement.

 

(b)Purchaser agrees that neither Purchaser nor any of the Purchaser’s
Representatives shall, at any time or in any manner, either directly or
indirectly, divulge, disclose or communicate to any Person, the Information, or
any other knowledge or information acquired by Purchaser or any of the
Purchaser’s Representatives from any of the Seller Related Parties or by
Purchaser’s own inspections and investigations, other than matters that were in
the public domain at the time of receipt by such Person. Without Seller’s prior
written consent, Purchaser shall not disclose and Purchaser shall direct each of
the Purchaser’s Representatives not to disclose to any Person, any of the terms,
conditions or other facts concerning a potential purchase of the Property by
Purchaser, including, without limitation, the status of negotiations.
Notwithstanding the foregoing, Purchaser may disclose such of the Information
and its other reports, studies, documents and other matters generated by it and
the terms of this Agreement (i) as required by law or court order (provided
prior written notice of such disclosure shall be provided to Seller) and (ii) as
Purchaser deems necessary or desirable to any of the Purchaser’s Representatives
in connection with Purchaser’s Investigations and the Transaction, provided that
those to whom such Information is disclosed are informed of the confidential
nature thereof.

 

(c)Purchaser shall, and shall cause each of the Purchaser’s Representatives to,
use commercially reasonable care to maintain the confidentiality of all of the
Seller Provided Information furnished or made available to such Person in
accordance with this Section 4.2.2. If this Agreement is terminated, then
Purchaser shall, and shall cause each of the Purchaser’s Representatives to,
promptly deliver to Seller all originals and copies of the Seller Provided
Information in the possession of such Person, and to expunge and delete any of
the Seller Provided Information maintained on any word processing or computer
system or in any other electronic form to the extent practicable, provided,
Purchaser and/or Purchaser’s Representatives may retain a copy of such Seller
Provided Information to comply with applicable law and Purchaser’s or
Purchaser’s Representatives’ firm-wide retention policies and procedures and to
the extent stored in disaster recovery systems until deleted in the ordinary
course of business, provided further, in each event, such Seller Provided
Information shall remain, for avoidance of doubt, remain subject to the
confidentiality provisions of this Section 4.2.2.

 

(d)As used in this Agreement, the term “Information” shall mean any of the
following: (i) all information and documents provided by Seller to Purchaser and
in any way relating to the Property, the operation thereof or the sale thereof,
including, without limitation, all contracts furnished to, or otherwise made
available (including, without limitation, in any electronic data room
established by or on behalf of Seller) for review by, Purchaser or its

-10-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

directors, officers, employees, affiliates, partners, members, brokers, agents
or other representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers and financial advisors (collectively, the
“Purchaser’s Representatives”), by any of the Seller Related Parties or any of
their agents or representatives, including, without limitation, their
contractors, engineers, attorneys, accountants, consultants, brokers or advisors
(collectively, the “Seller Provided Information”), and (ii) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by Purchaser or any of the Purchaser’s Representatives containing or
based on, in whole or in part, the information or documents described in the
preceding clause (i), the Investigations, or otherwise reflecting their review
or investigation of the Property.

 

(e)Purchaser shall indemnify and hold harmless each of the Seller Related
Parties from and against any and all Claims suffered or incurred by any of the
Seller Related Parties and arising out of or in connection with a breach by
Purchaser or any of the Purchaser’s Representatives of the provisions of this
Section 4.2.2.

 

(f)In addition to any other remedies available to Seller, Seller shall have the
right to seek equitable relief, including, without limitation, injunctive relief
and/or specific performance, against Purchaser or any of the Purchaser’s
Representatives in order to enforce the provisions of this Section 4.2.2.

 

(g)The provisions of this Section 4.2.2 shall survive a termination of this
Agreement for one (1) year.

 

4.2.3Termination Right. Purchaser shall, prior to the expiration of the Due
Diligence Period, have the right, for any reason or no reason, to terminate this
Agreement, effective only upon delivery to Seller, at any time prior to the
expiration of the Due Diligence Period, of a notice electing to terminate this
Agreement (a “Termination Notice”), whereupon, the Deposit shall be promptly
returned to Purchaser, and this Agreement and the obligations of the parties
hereunder shall terminate (and no party hereto shall have any further obligation
under this Agreement except for the Surviving Obligations). If Purchaser shall
fail to deliver the Termination Notice to Seller before the expiration of the
Due Diligence Period, TIME BEING OF THE ESSENCE, then, subject to Section 4.1,
Purchaser shall be deemed to have agreed that the Property is acceptable to
Purchaser and that it intends to proceed with the acquisition of the Property
without a reduction in, or an abatement of or credit against, the Purchase Price
and, thereafter, Purchaser shall have no further right to terminate this
Agreement pursuant to this Section 4.2.3.

 

4.3Conditions Precedent to Obligations of Purchaser; No Financing Contingency.
The obligation of Purchaser to consummate the Transaction shall be subject to
the (x) performance and observance, in all material respects, by Seller of all
covenants, warranties and agreements of this Agreement to be performed or
observed by Seller prior to or on the Closing Date, (y) the representations and
warranties of Seller set forth in Section 7.1.1 of this Agreement, remaining
true and correct in all material respects as of the Closing Date and remade as
of the

-11-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

Closing Date, and (z) the fulfillment on or before the Closing Date of all other
conditions precedent to Closing benefiting Purchaser specifically enumerated in
this Agreement, any or all of which may be waived by Purchaser in its sole
discretion. Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges and agrees that, while Purchaser may at its own risk attempt to
obtain financing with regard to its acquisition of the Property, (i) Purchaser’s
obtaining, or ability to obtain, financing for its acquisition of the Property
is in no way a condition to Purchaser’s performance of its obligations under
this Agreement, (ii) Purchaser’s performance of its obligations under this
Agreement is in no way dependent or conditioned upon the availability of any
financing whether generally in the marketplace or specifically in favor of
Purchaser, and (iii) in no event shall the Closing be delayed on account of
Purchaser’s obtaining, or ability to obtain, financing.

 

4.4Conditions Precedent to Obligations of Seller. The obligation of Seller to
consummate the Transaction shall be subject to the performance and observance,
in all material respects, by Purchaser of all covenants, warranties and
agreements of this Agreement to be performed or observed by Purchaser prior to
or on the Closing Date and the fulfillment on or before the Closing Date of all
other conditions precedent to Closing benefiting Seller specifically enumerated
in this Agreement, any or all of which may be waived by Seller in its sole
discretion.

 

5.Closing. The closing (the “Closing”) of the Transaction shall occur at 10:00
a.m. (Eastern time) on the date that is fifty-five (55) days following Seller’s
delivery to Purchaser of written notice (the “Vacate Notice”) of Seller’s
intention to cause Tenant to vacate the Property (the “Scheduled Closing Date”)
(as the same may be extended as expressly provided herein), TIME BEING OF THE
ESSENCE with respect to Purchaser’s obligation to close on such date, at the
offices of Purchaser’s attorney or Purchaser’s lender’s attorney (the date on
which the Closing shall occur being herein referred to as the “Closing Date”).
It is contemplated that the Transaction shall be closed by means of a so called
“New York Style Closing”, with the concurrent delivery of the documents of
title, the commitment to deliver the Owner’s Policy and the payment of the
Purchase Price. Notwithstanding the foregoing, there shall be no requirement
that Seller and Purchaser physically meet for the Closing, and Seller may submit
its pre-signed documents to Escrowee through an escrow and pursuant to escrow
instructions consistent with the terms of this Agreement and otherwise mutually
satisfactory to Seller and Purchaser. Seller and Purchaser also agree that
disbursement of the Purchase Price, as adjusted by the prorations, shall not be
conditioned upon the recording of any document, but rather, upon the
satisfaction or waiver of all conditions precedent to the Closing and the
irrevocable agreement by the Title Company to issue the Owner’s Policy effective
as of the Closing. The Closing shall constitute approval by each party of all
matters to which such party has a right of approval and a waiver of all
conditions precedent. Seller shall have no obligation to cause Tenant to vacate
the Property and remove its personal property located at or in the Property
prior to the Scheduled Closing Date; and Seller may elect, in its sole
discretion, upon which date to deliver the Vacate Notice; provided, however, in
no event shall the Scheduled Closing Date be a date (i) later than eight (8)
months after the expiration of the Due Diligence Period (the “Outside Date”) or
(ii) earlier than two (2) months following the expiration of the Due Diligence
Period. Notwithstanding anything set forth herein to the contrary, in the event
the Closing has not occurred by the Outside Date due

-12-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

solely to (x) Tenant’s failure to vacate the Property or (y) any other reason
solely within Seller’s control, then for each day from the date after the
Outside Date until the Closing, Purchaser shall receive a credit against the
Purchase Price at Closing in the amount of (I) Two Thousand Dollars ($2,000) per
day for the first thirty (30) days following the Outside Date (i.e., for each
day from the day after the Outside Date until the earlier of the end of such
thirty (30) day period or the occurrence of the Closing) and (II) Three Thousand
Dollars ($3,000) per day for each day thereafter (i.e., for each day after the
thirtieth (301h) day after the Outside Date until the occurrence of the
Closing).

 

5.1Seller Deliveries. At or prior to the Closing, Seller shall (i) deliver the
Property to Purchaser, vacant, free of any tenancies and/or occupants and
otherwise in compliance with the terms of this Agreement, and (ii) deliver or
cause to be delivered to Purchaser or to the Escrowee, as the case may be the
following items executed and acknowledged by Seller, as appropriate:

 

5.1.1A bargain and sale deed without covenants against grantor’s acts (the
“Deed”) in the form attached hereto as Exhibit C.

 

5.1.2An assignment and assumption of contracts for the Assumed Contracts (the
“Assignment and Assumption of Contracts”), in the form attached hereto as
Exhibit D.

 

5.1.3A bill of sale (the “Bill of Sale”), in the form attached hereto as Exhibit
E.

 

5.1.4A certification of non-foreign status in the form attached hereto as
Exhibit F, and any required state certificate that is sufficient to exempt
Seller from any state withholding requirement with respect to the Transaction.

 

5.1.5All existing surveys, blueprints, drawings, plans and specifications for or
with respect to the Real Property or any part thereof, to the extent the same
are in Seller’s possession.

 

5.1.6All keys to the Improvements, to the extent the same are m Seller’s
possession.

 

5.1.7All Assumed Contracts (all items in Sections 5.1.5 through 5.1.7 may be
either delivered at Closing or left at the management office at the Real
Property, to the extent not previously delivered to Purchaser).

 

5.1.8All applicable transfer tax forms, prepared through the New York City ACRIS
system, along with payment of all transfer taxes due in connection with the
Transaction.

 

5.1.9Such further instruments as may be reasonably required by the Title Company
to record the Deed.

 

-13-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

5.1.10A notice to each of the vendors under the Assumed Contracts (collectively,
the “Vendor Notices”) in the form attached hereto as Exhibit G or such other
form as may be prescribed by the applicable Assumed Contract, advising them of
the sale of the Real Property to Purchaser and the assignment to and assumption
by Purchaser of Seller’s obligations in accordance with the Assignment and
Assumption of Contracts and directing them to deliver to Purchaser or its
designee all future statements or invoices under the Assumed Contracts for
obligations that were assumed by Purchaser, which Vendor Notices Purchaser
shall, at Purchaser’s sole cost and expense, mail by certified mail return
receipt requested to each of the vendors under the Assumed Contracts.

 

5.1.11An owner’s title affidavit in the form attached hereto as Exhibit H.

 

5.1.12Evidence reasonably satisfactory to the Title Company respecting the due
organization of Seller and the due authorization and execution by Seller of this
Agreement and the documents required to be delivered by Seller hereunder.

 

5.1.13A settlement statement consistent with the provisions of this Agreement
prepared by Seller and reasonably approved by Purchaser (the “Settlement
Statement”).

 

5.1.14A duly executed counterpart of the Combined Real Estate Transfer Tax
Return, Credit Line Mortgage Certificate and Certification of Exemption from the
Payment of Estimated Personal Income Tax (Form TP-584).

 

5.1.15A duly executed counterpart ofthe New York City Real Property Transfer Tax
Return.

 

5.1.16A duly executed counterpart of the State of New York, State Board of Real
Property Services, Real Property Transfer Report, RP - 5217NYC.

 

5.1.17A Department of Housing Preservation and Development Affidavit in lieu of
registration statement.

 

5.2Purchaser Deliveries. At or prior to the Closing, Purchaser shall deliver or
cause to be delivered to Seller or to the Escrowee, as the case may be, the
following items, executed and acknowledged by Purchaser, as appropriate:

 

5.2.1The Closing Payment required to be paid in accordance with Section 3.2.

 

5.2.2The Assignment and Assumption of Contracts for the Assumed Contracts.

 

5.2.3All applicable transfer tax forms, if any.

 

5.2.4The Settlement Statement.

 

-14-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

5.2.5Such further instruments as may be reasonably necessary to record the Deed.

 

5.2.6Evidence reasonably satisfactory to Seller and the Title Company respecting
the due organization of Purchaser and the due authorization and execution by
Purchaser of this Agreement and the documents required to be delivered by
Purchaser hereunder.

 

5.2.7A duly executed counterpart of the Combined Real Estate Transfer Tax
Return, Credit Line Mortgage Certificate and Certification of Exemption from the
Payment of Estimated Personal Income Tax (Form TP-584).

 

5.2.8A duly executed counterpart of the New York City Real Property Transfer Tax
Return.

 

5.2.9A duly executed counterpart of the State of New York, State Board of Real
Property Services, Real Property Transfer Report, RP - 5217NYC.

 

5.3Closing Costs. Seller shall pay (x) all state, city and county transfer
taxes, including transfer taxes of the State of New York and of the City of New
York, payable in connection with the Transaction, (y) the cost of any special
endorsements or affirmative title insurance that Seller elects to provide
pursuant to Section 4.1.1(d), and (z) one-half (112) the cost of Escrowee.
Purchaser shall pay (a) the title insurance premium for the Owner’s Policy, (b)
the cost of any title endorsements and affirmative insurance required by
Purchaser, (c) the cost of the Survey (or any update thereto), (d) all recording
charges payable in connection with the recording ofthe Deed, (e) one-half (l/2)
the cost of Escrowee, and (f) all fees, costs or expenses in connection with
Purchaser’s due diligence reviews hereunder. Any other closing costs shall be
allocated in accordance with local custom. Except as expressly provided in the
indemnities set forth in this Agreement, Seller and Purchaser shall pay their
respective legal, consulting and other professional fees and expenses incurred
in connection with this Agreement and the Transaction and their respective
shares of prorations as hereinafter provided. The provisions of this Section
5.2.9 shall survive the Closing or a termination of this Agreement.

 

-15-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

5.4 Prorations.

 

5.4.1The following provisions shall govern the adjustments and prorations that
shall be made at Closing and the allocation of income and expenses from the
Property between Seller and Purchaser. Except as expressly provided in this
Section 5.4.1, all items of operating revenue and operating expenses of the
Property, with respect to the period on or prior to 11:59 p.m. local time at the
Real Property on the Closing Date (the “Cut-off Time”), shall be for the account
of Seller and all items of operating revenue and operating expenses of the
Property with respect to the period from and after the Cut-off Time, shall be
for the account of Purchaser. Without limitation on the foregoing the following
shall be prorated as of the Cut-off Time:

 

(a)All real estate taxes, water charges, sewer rents, vault charges and
assessments on the Real Property shall be prorated on the basis of the fiscal
year for which assessed. In no event shall Seller be charged with or be
responsible for any increase in the taxes on the Real Property resulting from
the sale of the Real Property or from any improvements made or leases entered
into on or after the Closing Date. If any assessments on the Real Property are
payable in installments, then the installment for the current period shall be
prorated (with Purchaser assuming the obligation to pay any installments due
after the Closing Date).

 

(b)Charges and payments under the Assumed Contracts or permitted renewals or
replacements thereof assigned to Purchaser pursuant to the Assignment and
Assumption of Contracts.

 

(c)Any prepaid items, including, without limitation, fees for licenses which are
transferred to Purchaser at the Closing and annual permit and inspection fees.

 

(d)Utilities in connection with the Real Property, including, without
limitation, water, steam, electricity and gas, on the basis of the most recently
issued bills therefor, subject to adjustment after the Closing when the next
bills are available, or if current meter readings are available, on the basis of
such readings. Notwithstanding the foregoing, if there is a water meter on the
Property, Seller shall endeavor to furnish a reading to a date not more than
thirty (30) days prior to the Closing Date, and the unfixed meter charge, if
any, based thereon for the intervening time shall be apportioned on the basis of
such last reading. If Seller fails or is unable to obtain such reading, the
Closing shall nevertheless proceed and the parties shall apportion the meter
charges on the basis of the last reading and bill received by Seller and the
same shall be appropriately readjusted after the Closing on the basis of the
next subsequent bills.

 

(e)All operating expenses and other items as are customarily apportioned between
sellers and purchasers of real estate of a type similar to the Property and
located in the same geographic area as the Property subject to the express terms
of this Agreement including this Section 5.4.

 

-16-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

5.4.2If any of the items described in Section 5.4.1 hereof cannot be apportioned
at the Closing because of the unavailability of information as to the amounts
which are to be apportioned or otherwise, or are incorrectly apportioned at
Closing or subsequent thereto, such items shall be apportioned or reapportioned,
as the case may be, as soon as practicable after the Closing Date or the date
such error is discovered, as applicable; provided that neither party shall have
the right to request apportionment or reapportionment of any such item at any
time following the six (6) month anniversary of the Closing Date (the
“Reproration Outside Date”). If the Closing shall occur before a real estate tax
rate or assessment is fixed for the tax year in which the Closing occurs, the
apportionment of taxes at the Closing shall be upon the basis of the tax rate or
assessment for the preceding fiscal year applied to the latest assessed
valuation. Promptly after the new tax rate or assessment is fixed, the
apportionment of taxes or assessments shall be recomputed and any discrepancy
resulting from such recomputation and any errors or omissions in computing
apportionments at Closing shall be promptly corrected and the proper party
reimbursed, which obligations shall survive the Closing.

 

5.4.3The provisions of this Section 5.4 shall survive the Closing until the
Reproration Outside Date.

 

6.Condemnation or Destruction of Real Property. In the event that at any time
after the Effective Date but prior to the Closing date all or any Substantial
Portion (as hereinafter defined) of the Improvements shall be damaged or
destroyed by fire or other casualty or all or any Substantial Portion of the
Real Property shall be taken pursuant to eminent domain proceedings or
condemnation, Purchaser may, at its option, either (a) terminate this Agreement
by delivering written notice to Seller within ten (10) Business Days of Seller’s
notification to Purchaser of such damage, destruction, taking or condemnation,
in which case the Deposit shall be promptly returned to Purchaser, and this
Agreement and the obligations of the parties hereunder shall terminate (and no
party hereto shall have any further obligation under this Agreement except for
the Surviving Obligations), or (b) proceed with the Transaction pursuant to the
terms hereof. A failure by Purchaser to timely make an election under the
preceding sentence shall be deemed to be an election by Purchaser to proceed
with the Transaction under clause (b) aforesaid. For the purpose of this
provision, a “Substantial Portion” shall be deemed to mean any damage,
destruction, or taking valued at (in each case, as determined by an independent
third party contractor or engineer selected by Seller and reasonably approved by
Purchaser), or any condemnation award, in excess of One Million Four Hundred
Thousand Dollars ($1,400,000). In the event Purchaser makes or is deemed to make
an election under the aforesaid clause (b) or if less than a Substantial Portion
of the Improvements or Real Property, as applicable, shall be damaged or
condemned before the Closing Date, then Seller shall, at the Closing, assign to
Purchaser all of Seller’s interest in all awards or other proceeds for such
taking by eminent domain or condemnation or the proceeds of any insurance
collected by Seller for such damage or destruction (unless such damage or
destruction shall have been repaired prior to the Closing and except to the
extent any such awards, proceeds or insurance are attributable to lost rents or
items applicable to any period prior to the Closing), less the amount of all
costs incurred by Seller in connection with the repair of such damage or
destruction or collection costs of Seller respecting any awards or other
proceeds for such taking by eminent

-17-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

domain or condemnation or any uncollected insurance proceeds which Seller may be
entitled to receive from such damage or destruction, as applicable. In
connection with any assignment of awards, proceeds or insurance hereunder,
Seller shall credit Purchaser with an amount equal to the applicable deductible
amount under Seller’s insurance (but not more than the amount by which the cost,
as of the Closing Date, to repair the damage is greater than the amount of
insurance proceeds assigned to Purchaser). Notwithstanding anything to the
contrary contained herein, Seller shall have no obligation to restore, repair or
replace any portion of the Real Property or any such damage or destruction. The
parties hereby waive the provisions of any statute which provides for a
different outcome or treatment in the event of a casualty or a condemnation or
eminent domain proceeding including, without limitation, Section 5-1311 of the
General Obligations Law of the State of New York. The provisions of this Section
6 shall survive the Closing or a termination of this Agreement.

 

7.Representations, Warranties and Covenants.

 

7.1Representations, Warranties and Covenants of Seller.

 

7.1.1Representations and Warranties of Seller. Subject to the provisions of this
Section 7.1.1, Seller hereby represents to Purchaser that:

 

(a)Contracts. Seller has no knowledge of any maintenance, service and supply
contracts and equipment leases (each a “Contract”) other than, (i) as referenced
on Exhibit J attached hereto and (ii) contracts and agreements that are entered
into by Seller after the Effective Date in accordance with the terms of this
Agreement, if any.

 

(b)Litigation. To the best of Seller’s knowledge, there is no material pending
or threatened in writing litigation or condemnation action against the Real
Property or against Seller with respect to the Real Property as of the Effective
Date other than as set forth on Exhibit I.

 

(c)No Insolvency. Seller is not a debtor in any state or federal insolvency,
bankruptcy or receivership proceeding.

 

(d)Non-Foreign Person. Seller is not a “foreign person” as defined in Section
1445 of the Internal Revenue Code, as amended (the “Code”).

 

(e)Due Authority. This Agreement has been duly authorized, executed, and
delivered by, and is binding upon, Seller, and each agreement, instrument and
document herein provided to be executed by Seller on the Closing Date will be
duly authorized, executed, and delivered by, and be binding upon, Seller, and
enforceable against Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors. Seller is a corporation, duly organized and validly
existing and in good

-18-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

standing under the laws of the State of New York, and is, or on the Closing Date
will be, duly authorized and qualified to do all things required of it under
this Agreement.

 

(f)No Leases. There are no written or oral leases, ground leases, space leases,
licenses or other similar occupancy agreements or contracts (whether written or
oral) to which Seller is a party or is bound affecting any portion of the Real
Property that may be binding upon Purchaser after the Closing, other than the
Permitted Exceptions.

 

(g)Personal Property. Other than Tenant, no party has any right to lease or
occupy the Real Property.

 

(h)Violations. To the best of Seller’s knowledge, as of the Effective Date,
Seller has not received written notice from any Governmental Authority asserting
a material Violation which has not been cured, in all material respects, to the
extent required by applicable laws, except as disclosed in the Title Commitment.

 

(i)Tax Appeals. Except as set forth on Exhibit L, as of the Effective Date there
are no tax certiorari proceedings pending with respect to the Real Property or
any portion thereof.

 

(j)Employees. There are no employees of Seller who are employed in connection
with the management, operation or maintenance of the Real Property.

 

(k)Occupancy. The Property is occupied by the Tenant, which operates radio
stations at the Property (the “Business”). Prior to Closing, Seller will cause
the Tenant to vacate the Property.

 

(1)Zoning. To the best of Seller’s knowledge, Seller has not received any
written notice of any pending zoning changes from any Governmental Authority
with respect to the Real Property and Seller has not initiated any pending
request or application for a zoning change with any Governmental Authority with
respect to the Property which remains open as of the Effective Date.

 

(m)Air Rights. To the Seller’s knowledge, Seller has not transferred or sold any
air rights or other developmental rights pertaining to the Real Property.

 

(n)Consents. To the Seller’s knowledge, Seller has not given written consent for
the erection of any structure or structures on, under or above any street or
streets on which the Real Property may abut, other than such consents that may
be reflected in the Title Commitment.

 

Notwithstanding anything contained in this Agreement to the contrary, but
subject to the terms of Sections 7.2.2 and 7.2.3, the representations and
warranties of Seller set forth in Sections 7.1.l(a) and 7.1.1(f) exclude, and,
Seller is not providing any representation or

-19-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

warranty, as to any contracts, leases, licenses or agreements that are
terminated prior to the Closing. The provisions of this paragraph shall survive
the Closing.

 

Notwithstanding anything contained in this Agreement to the contrary, (i) if any
of the representations or warranties of Seller contained in this Agreement or in
any document or instrument delivered in connection herewith are false or
inaccurate or if Seller is in breach or default of any of its obligations under
this Agreement and if prior to the expiration of the Due Diligence Period
Purchaser shall have had actual knowledge of such false or inaccurate
representations or warranties or such other breach or default, then Seller shall
have no liability or obligation respecting such false or inaccurate
representations or warranties or such other breach or default (and Purchaser
shall have no cause of action or right to terminate this Agreement with respect
thereto), and the representations and warranties of Seller shall be deemed
modified to the extent necessary to eliminate all false and inaccurate
information and to make such representations and warranties true and accurate in
all respects; and (ii) if any of the representations or warranties of Seller
that survive Closing contained in this Agreement or in any document or
instrument delivered in connection herewith are false or inaccurate, or if
Seller is in breach or default of any of its obligations under this Agreement
that survive Closing, and if following the expiration of the Due Diligence
Period but prior to Closing Purchaser shall obtain actual knowledge of the false
or inaccurate representations or warranties or other breach or default and the
Transaction closes, then Purchaser shall be deemed to have waived such breach or
default, Seller shall have no liability or obligation respecting such false or
inaccurate representations or warranties or such other breach or default and
Purchaser shall have no cause of action with respect thereto. The provisions of
this paragraph shall survive the Closing.

 

References to the “knowledge”, “best knowledge” and/or “actual knowledge” of
Seller or words of similar import shall refer only to the current actual (as
opposed to implied or constructive) knowledge of Doug Wiener, the Director of
Real Estate and Facilities for the Property, and shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller or any parent,
subsidiary or affiliate of Seller or to any other officer, agent, manager,
representative or employee of Seller or to impose upon Doug Wiener any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. Notwithstanding anything to the contrary contained in this Agreement,
Doug Wiener shall have no personal liability hereunder.

The representations and warranties of Seller set forth in this Section 7.1.1
shall survive the Closing for a period of one hundred eighty (180) days. In
furtherance thereof, Purchaser acknowledges and agrees that it shall have no
right to make any claim against Seller on account of any breach of any
representations or warranties set forth in this Section 7.1.1 unless an action
on account thereof shall be filed in a court of competent jurisdiction prior to
the expiration of the survival period set forth in this paragraph. To the
fullest extent permitted by law, the foregoing shall constitute the express
intent of the parties to shorten the period of limitations for bringing claims
on account of Seller’s breach of its representations and warranties contained in
this Section 7.1.1 if a longer period would otherwise be permitted by applicable
law.

-20-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

 

7.1.2GENERAL DISCLAIMER. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE
SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON AN “AS IS”, “WHERE IS,”
AND “WITH ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS, IMPLIED OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY CONCERNING TITLE TO THE PROPERTY, THE PHYSICAL
CONDITION OF THE PROPERTY (INCLUDING, WITHOUT LIMITATION, THE CONDITION OF THE
SOIL, AIR, WATER OR THE IMPROVEMENTS), THE ENVIRONMENTAL CONDITION OF THE
PROPERTY (INCLUDING, WITHOUT LIMITATION, THE PRESENCE OR ABSENCE OF HAZARDOUS
SUBSTANCES ON OR AFFECTING THE PROPERTY), THE COMPLIANCE OF THE PROPERTY WITH
APPLICABLE LAWS AND REGULATIONS (INCLUDING, WITHOUT LIMITATION, ZONING AND
BUILDING CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS RESPECTING THE REAL
PROPERTY), THE FINANCIAL CONDITION OF THE PROPERTY OR ANY OTHER REPRESENTATION
OR WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES,
RIGHTS OR CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART
THEREOF. PURCHASER ACKNOWLEDGES THAT, DURING THE DUE DILIGENCE PERIOD, PURCHASER
WILL EXAMINE, REVIEW AND INSPECT ALL MATTERS WHICH IN PURCHASER’S JUDGMENT BEAR
UPON THE PROPERTY AND ITS VALUE AND SUITABILITY FOR PURCHASER’S PURPOSES.
PURCHASER IS A SOPHISTICATED PURCHASER WHO IS FAMILIAR WITH THE OWNERSHIP AND
OPERATION OF REAL ESTATE PROJECTS SIMILAR TO THE PROPERTY AND THAT PURCHASER HAS
OR WILL HAVE ADEQUATE OPPORTUNITY TO COMPLETE ALL PHYSICAL AND FINANCIAL
EXAMINATIONS (INCLUDING, WITHOUT LIMITATION, ALL OF THE EXAMINATIONS, REVIEWS
AND INVESTIGATIONS REFERRED TO IN SECTION 4) RELATING TO THE ACQUISITION OF THE
PROPERTY HEREUNDER IT DEEMS NECESSARY, AND WILL ACQUIRE THE SAME SOLELY ON THE
BASIS OF AND IN RELIANCE UPON SUCH EXAMINATIONS AND THE TITLE INSURANCE
PROTECTION AFFORDED BY THE OWNER’S POLICY AND NOT ON ANY INFORMATION PROVIDED OR
TO  BE PROVIDED BY SELLER (OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT).
EXCEPT AS TO MATTERS SPECIFICALLY SET FORTH IN THIS AGREEMENT: (A) PURCHASER
WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS OF ITS OWN PHYSICAL AND FINANCIAL
EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE TITLE INSURANCE PROTECTION
AFFORDED BY THE OWNER’S POLICY, AND (B) WITHOUT LIMITING THE FOREGOING  (OTHER
THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT), PURCHASER WAIVES ANY RIGHT IT
OTHERWISE MAY HAVE AT LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT
TO SEEK DAMAGES FROM SELLER IN CONNECTION WITH THE ENVIRONMENTAL CONDITION OF
THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF CONTRIBUTION UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE

-21-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

COMPENSATION AND LIABILITY ACT. THE PROVISIONS OF THIS SECTION 7.1.2 SHALL
SURVIVE THE CLOSING.

 

7.2Interim Covenants of Seller. Until the Closing Date or the sooner termination
of this Agreement in accordance with the terms and conditions of this Agreement:

 

7.2.1Seller shall maintain (and repair, as necessary) the Property in
substantially the condition as exists as of the expiration of the Due Diligence
Period (provided that such maintenance obligations shall not include any
obligation to make capital expenditures), subject to reasonable wear and tear
and further subject to destruction by casualty.

 

7.2.2Seller shall not during the term of this Agreement modify, extend, renew or
terminate contracts (except as a result of a default by the other party
thereunder) or enter into any additional contracts without Purchaser’s consent,
which consent shall not be unreasonably withheld or delayed; provided, however,
Purchaser’s consent shall not be required if such contracts are cancelable upon
not more than thirty (30) days’ notice without premium or penalty. Purchaser’s
failure to disapprove any request for consent by Seller under this Section 7.2.2
within five (5) Business Days following Seller’s request therefor shall be
deemed to constitute Purchaser’s consent thereto.

 

7.2.3Seller shall use commercially reasonable efforts to keep in force and
effect the insurance policies currently carried by Seller with respect to the
Property or policies providing similar coverage through the Closing Date.

 

7.3Representations, Warranties and Covenants of Purchaser.

 

7.3.1Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Seller that:

 

(a)Due Authority. This Agreement has been duly authorized, executed, and
delivered by, and is binding upon, Purchaser, and each agreement, instrument and
document herein provided to be executed by Purchaser on the Closing Date will be
duly authorized, executed, and delivered by, and be binding upon, Purchaser, and
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors. Purchaser is a New York limited liability company, duly
organized, validly existing, and in good standing under the laws of the State of
New York and is duly authorized and qualified to do all things required of it
under this Agreement.

 

(b)Litigation. To the best of Purchaser’s knowledge, there is no material
pending or threatened litigation action against Purchaser that could reasonably
be expected to adversely impact Purchaser’s ability to perform its obligations
under this Agreement.

 

-22-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

(c)No Insolvency. Purchaser is not and, as of the Closing Date, Purchaser will
not be, a debtor in any state or federal insolvency, bankruptcy or receivership
proceeding.

 

(d)OFAC, PATRIOT Act, and Anti-Money Laundering Compliance. The amounts payable
by Purchaser to Seller hereunder are not and were not, directly or indirectly,
derived from activities in contravention of federal, state, or international
laws and regulations (including, without limitation, anti-money laundering laws
and regulations). None of (A) Purchaser; (B) any Person controlling or
controlled by Purchaser, directly or indirectly, including but not limited to
any Person or Persons owning, in the aggregate, a fifty percent (50%) or greater
direct or indirect ownership interest in Purchaser; (C) any Person, if Purchaser
is a privately-held entity, having a beneficial interest in Purchaser; or (D)
any Person for whom Purchaser is acting as agent or nominee in connection with
the Transaction; is: (1) a country, territory, government, individual or entity
subject to sanctions under any Executive Order issued by the President of the
United States or any regulation administered by Office of Foreign Assets Control
of the United States Department of the Treasury; (2) a Foreign Terrorist
Organization designated by the United States Department of State, or (3) an
individual or entity who the Purchaser knows, or reasonably should know, has
engaged in or engages in terrorist activity, or has provided or provides
material support for terrorist activities or terrorist organizations, as
prohibited by U.S. law, including but not limited to the USA PATRIOT Act, P.L.
107-56.

 

(e)Survival. The representations and warranties of Purchaser set forth in
Section 7.3.1 shall survive the Closing for a period of one hundred eighty (180)
days.

 

8.Release.

 

8.1RELEASE. EFFECTIVE AS OF THE CLOSING, PURCHASER SHALL BE DEEMED TO HAVE
RELEASED EACH OF THE SELLER RELATED PARTIES FROM ALL CLAIMS WHICH PURCHASER OR
ANY AGENT, REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER, PARTNER,
MEMBER, SERVANT, SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING ON BEHALF OF OR
OTHERWISE RELATED TO OR AFFILIATED WITH PURCHASER HAS OR MAY HAVE ARISING FROM
OR RELATED TO ANY MATTER OR THING RELATED TO OR IN CONNECTION WITH THE PROPERTY
INCLUDING, WITHOUT LIMITATION, THE DOCUMENTS AND INFORMATION REFERRED TO HEREIN,
THE ASSUMED CONTRACTS, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE
DESIGN OR CONSTRUCTION OF ALL OR ANY PORTION OF THE PROPERTY AND ANY
ENVIRONMENTAL CONDITIONS, AND PURCHASER SHALL NOT LOOK TO ANY OF THE SELLER
RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. THIS
RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED
TERMS AND PROVISIONS, INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO UNKNOWN
AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION THIS RELEASE SHALL NOT BE
APPLICABLE TO ANY CLAIMS ARISING OUT OF THE EXPRESS COVENANTS,

-23-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

REPRESENTATIONS, OR WARRANTIES SET FORTH IN THIS AGREEMENT THAT SHALL EXPRESSLY
SURVIVE THE CLOSING.

 

8.2Survival. The provisions of this Section 8 shall survive the Closing or a
termination of this Agreement.

 

9.Remedies For Default and Disposition of the Deposit.

 

9.1SELLER DEFAULTS. IF THE TRANSACTION SHALL NOT BE CLOSED BY REASON OF SELLER’S
BREACH OR DEFAULT UNDER THIS AGREEMENT, AND SUCH BREACH OR DEFAULT IS NOT CURED
BY SELLER WITHIN TEN (10) DAYS (OR, SOLELY WITH RESPECT TO A DEFAULT BY SELLER
IN CONNECTION WITH SELLER’S OBLIGATION TO DELIVER ANY DOCUMENT OR INSTRUMENT AT
CLOSING PURSUANT TO SECTION 5.1, WITHIN TWO (2) BUSINESS DAYS) AFTER WRITTEN
NOTICE OF SUCH BREACH OR DEFAULT FROM PURCHASER, THEN PURCHASER SHALL HAVE, AS
ITS SOLE AND EXCLUSIVE REMEDIES (ALL OTHER RIGHTS AND/OR REMEDIES, WHETHER
AVAILABLE AT LAW OR IN EQUITY, BEING IRREVOCABLY WAIVED) THE RIGHT TO EITHER (A)
TERMINATE THIS AGREEMENT (IN WHICH EVENT THE DEPOSIT SHALL BE PAID TO PURCHASER,
AND SELLER SHALL PAY TO PURCHASER AN AMOUNT EQUAL TO PURCHASER’S REIMBURSABLE
DUE DILIGENCE EXPENSES (AS HEREINAFTER DEFINED) AND NEITHER PARTY HERETO SHALL
HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE OTHER EXCEPT FOR THE SURVIVING
OBLIGATIONS, PURCHASER HEREBY WAIVING ANY RIGHT OR CLAIM TO DAMAGES FOR SELLER’S
BREACH OR DEFAULT, OR (B) SPECIFICALLY ENFORCE SELLER’S OBLIGATION TO TRANSFER
THE PROPERTY (IT BEING ACKNOWLEDGED THAT THE REMEDY OF SPECIFIC PERFORMANCE
SHALL NOT BE APPLICABLE TO ANY OBLIGATION OF SELLER OTHER THAN SELLER’S
OBLIGATION TO TRANSFER THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT); PROVIDED THAT ANY ACTION BY PURCHASER FOR SPECIFIC PERFORMANCE MUST
BE FILED, IF AT ALL, WITHIN THIRTY (30) DAYS OF PURCHASER BECOMING AWARE OF
SELLER’S BREACH OR DEFAULT, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL
CONSTITUTE A WAIVER BY PURCHASER OF SUCH RIGHT AND REMEDY. IF PURCHASER SHALL
NOT HAVE FILED AN ACTION FOR SPECIFIC PERFORMANCE WITHIN THE AFOREMENTIONED TIME
PERIOD OR SO NOTIFIED SELLER OF ITS ELECTION TO TERMINATE THIS AGREEMENT,
PURCHASER SHALL BE DEEMED FOR ALL PURPOSES OF THIS AGREEMENT TO HAVE ELECTED TO
TERMINATE THIS AGREEMENT IN ACCORDANCE WITH CLAUSE (A) ABOVE. AS USED HEREIN,
“PURCHASER’S REIMBURSABLE DUE DILIGENCE EXPENSES” SHALL MEAN AND REFER TO
THIRD-PARTY OUT-OF-POCKET EXPENSES ACTUALLY INCURRED BY PURCHASER IN CONNECTION
WITH THE NEGOTIATION AND PREPARATION OF THIS AGREEMENT, INCLUDING ATTORNEYS’
FEES, SURVEYS, TITLE SEARCHES, AND IN CONNECTION WITH PURCHASER’S INVESTIGATIONS
UNDER THIS

-24-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

AGREEMENT PRIOR TO THE TERMINATION OF THIS AGREEMENT BY PURCHASER; PROVIDED,
HOWEVER, (I) IN NO EVENT SHALL SELLER BE OBLIGATED UNDER THIS AGREEMENT TO
REIMBURSE PURCHASER FOR PURCHASER’S REIMBURSABLE DUE DILIGENCE EXPENSES (IN THE
AGGREGATE) IN EXCESS OF TWENTY-FIVE THOUSAND DOLLARS ($25,000) AND (II) SELLER’S
OBLIGATION HEREUNDER TO REIMBURSE PURCHASER FOR PURCHASER’S REIMBURSABLE DUE
DILIGENCE EXPENSES SHALL RELATE ONLY TO PURCHASER’S REIMBURSABLE DUE DILIGENCE
EXPENSES WITH RESPECT TO WHICH PURCHASER DELIVERS TO SELLER A THIRD-PARTY
INVOICE (WITH REASONABLE SUPPORTING INFORMATION AND DOCUMENTATION AND EVIDENCE
OF PAYMENT) WITHIN THIRTY (30) DAYS AFTER THE DATE ON WHICH PURCHASER GIVES
SELLER WRITTEN NOTICE OF PURCHASER’S TERMINATION OF THIS AGREEMENT.
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
PURCHASER HEREBY WAIVES ANY RIGHT TO FILE ANY LIS PENDENS, NOTICE OF PENDENCY OF
ACTION OR OTHER SIMILAR NOTICE OR FORM OF ATTACHMENT AGAINST THE PROPERTY,
UNLESS PURCHASER HAS COMMENCED A PROCEEDING FOR SPECIFIC PERFORMANCE PURSUANT TO
THIS SECTION 9.1.

 

9.2PURCHASER DEFAULTS. IF THE TRANSACTION SHALL NOT BE CLOSED BY REASON OF
PURCHASER’S BREACH OR DEFAULT UNDER THIS AGREEMENT, THEN THIS AGREEMENT SHALL
TERMINATE AND THE RETENTION OF THE DEPOSIT SHALL BE SELLER’S  SOLE AND EXCLUSIVE
REMEDY UNDER THIS AGREEMENT, SUBJECT TO THE SURVIVING OBLIGATIONS; PROVIDED,
HOWEVER, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT SELLER’S RIGHTS
OR DAMAGES UNDER ANY INDEMNITIES GIVEN BY PURCHASER TO SELLER UNDER THIS
AGREEMENT OR LIMIT SELLER’S RIGHTS OR REMEDIES IF PURCHASER FILES OR CAUSES TO
BE FILED ANY LIS PENDENS, NOTICE OF PENDENCY OF ACTION, OR OTHER SIMILAR NOTICE
OR FORM OF ATTACHMENT AGAINST THE PROPERTY IN ANY INSTANCE OTHER THAN AS
EXPRESSLY PERMITTED IN SECTION 9.1 OR LIMIT SELLER’S RIGHTS UNDER THE PROVISIONS
OF SECTION 4.2.2(F) OF THIS AGREEMENT. IN CONNECTION WITH THE FOREGOING,
PURCHASER EXPRESSLY AGREES THAT THE PROVISIONS OF THIS SECTION 9.2 ARE
REASONABLE UNDER THE CIRCUMSTANCES AND THE PARTIES RECOGNIZE THAT SELLER WILL
INCUR EXPENSE IN CONNECTION WITH THE TRANSACTION AND THAT THE PROPERTY WILL BE
REMOVED FROM THE MARKET; FURTHER, THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT TO SELLER CAUSED BY THE
BREACH OR DEFAULT BY PURCHASER UNDER THIS AGREEMENT AND THE FAILURE OF THE
CONSUMMATION OF THE TRANSACTION OR THE AMOUNT OF COMPENSATION SELLER SHOULD
RECEIVE AS A RESULT OF PURCHASER’S BREACH OR DEFAULT.

 

-25-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

9.3Disposition of Deposit. If the Transaction shall close, then the Deposit
shall be applied as a partial payment of the Purchase Price.

 

9.4 Survival. The provisions of this Section 9 shall survive a termination of
this Agreement.

 

10.Miscellaneous.

 

10.1Brokers.

 

10.1.1Except as provided in Section 10.1.2 below, Purchaser and Seller each (i)
represents and warrants to the other that no broker or finder has been engaged
by it in connection with the Transaction and (ii) agrees that the event of a
claim for broker’s or finder’s fee or commissions in connection with the
Transaction based upon any statement or agreement alleged to have been made by
it, then it shall indemnify, defend and hold harmless the other from the same.

 

10.1.2If and only if the Transaction closes, Seller will (i) pay a full
brokerage commission to Cushman & Wakefield (“Cushman”) and will (ii) cause
Cushman to share such commission with Lansco Corporation for its services as
Purchaser’s broker. Section 10.1.1 hereof is not intended to apply to leasing
commissions incurred in accordance with this Agreement.

 

10.2Limitation of Liability.

 

10.2.1Except in connection with Seller’s obligations pursuant to Sections 5.1.8,
5.3 and 10.1 (for which this Section 10.2.1 shall be inapplicable), if the
Closing of the Transaction shall have occurred, then notwithstanding anything to
the contrary contained in this Agreement or any documents executed in connection
herewith, (i) the aggregate liability of Seller arising pursuant to or in
connection with the representations, warranties, indemnifications, covenants or
other obligations (whether express or implied) of Seller under this Agreement or
any document or certificate executed or delivered in connection herewith shall
not exceed Five Hundred Thousand Dollars ($500,000.00) (the “Liability Ceiling”)
and (ii) in no event shall Seller have any liability to Purchaser unless and
until the aggregate liability of Seller arising pursuant to or in connection
with the representations, warranties, indemnifications, covenants or other
obligations (whether express or implied) of Seller under this Agreement or any
document or certificate executed or delivered in connection herewith shall
exceed Twenty-Five Thousand Dollars ($25,000.00) (the “Liability Floor”). If
Seller’s aggregate liability to Purchaser shall exceed the Liability Floor, then
Seller shall be liable for the entire amount thereof up to but not exceeding the
Liability Ceiling.

 

10.2.2None of the Seller Related Parties shall have any personal liability,
directly or indirectly, under or in connection with this Agreement or any
agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or

-26-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and Purchaser and its successors and assigns and, without limitation,
all other Persons, shall look solely to Seller’s assets for the payment of any
claim or for any performance, and Purchaser, on behalf of itself and its
successors and assigns, hereby waives any and all such personal liability.

 

10.3Exhibits; Entire Agreement; Modification. All exhibits attached and referred
to in this Agreement are hereby incorporated herein as if fully set forth in
(and shall be deemed to be a part of) this Agreement. This Agreement contains
the entire agreement between the parties respecting the matters herein set forth
and supersedes any and all prior agreements between the parties hereto
respecting such matters. This Agreement may not be modified or amended except by
written agreement signed by both parties.

 

10.4Business Days. Whenever any action must be taken (including the giving of
notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non-Business
Day, then such period (or date) shall be extended until the next succeeding
Business Day. As used herein, the term “Business Day” shall be deemed to mean
any day, other than a Saturday or Sunday, on which commercial banks in the State
of New York or in the State of New York are not required or are authorized to be
closed for business.

 

10.5Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed and the usual rule of
construction, to wit, that ambiguities in this Agreement should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or thereto.
Whenever the words “including”, “include” or “includes” are used in this
Agreement, they shall be interpreted in a non-exclusive manner. Except as
otherwise indicated, all Exhibit and Section references in this Agreement shall
be deemed to refer to the Exhibits and Sections in this Agreement.

 

10.6Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law except as specifically provided in any exhibit
hereto which provides that the law of another jurisdiction shall govern that
exhibit, in which event the law of the specified jurisdiction shall govern that
exhibit.

 

10.7Construction. Each party hereto acknowledges that it has participated in the
drafting of this Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in connection with the construction or interpretation hereof. Each
party has been represented by independent counsel in connection with this
Agreement.

 

-27-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

10.8Successors and Assigns. Purchaser may not assign or transfer its rights or
obligations under this Agreement without the prior written consent of Seller,
which consent may be given or withheld in the sole and absolute discretion of
Seller; provided that, in the event of such an assignment or transfer, the
transferee shall assume in writing all of the transferor’s obligations hereunder
(but Purchaser or any subsequent transferor shall not be released from its
obligations hereunder). Notwithstanding and without limiting the foregoing, no
consent given by Seller to any transfer or assignment of Purchaser’s rights or
obligations hereunder shall be deemed to constitute a consent to any other
transfer or assignment of Purchaser’s rights or obligations hereunder and no
transfer or assignment in violation of the provisions hereof shall be valid or
enforceable. Subject to the foregoing, this Agreement and the terms and
provisions hereof shall inure to the benefit of and be binding upon the
successors and assigns of the parties. Notwithstanding the foregoing, Purchaser
shall have the right at the Closing, without Seller’s prior written consent but
with no less than ten (10) Business Days prior written notice to Seller, to
assign its rights and obligations under this Agreement to a wholly owned
affiliate of Purchaser or an entity controlled by Purchaser (each, a “Permitted
Assignee”), provided that (v) such assignment shall be made without payment or
consideration other than nominal consideration, (w) the Permitted Assignee shall
assume in writing all of Purchaser’s obligations hereunder pursuant to an
assignment and assumption agreement in form and content acceptable to Seller in
the exercise of Seller’s reasonable judgment, (x) Seller shall receive an
original of such assignment and assumption agreement signed by Purchaser and the
Permitted Assignee, (y) Purchaser shall remain liable jointly and severally with
Permitted Assignee for all obligations and indemnifications hereunder
notwithstanding such assignment, and (z) such assignment shall not require the
consent of any third party or delay the consummation of the Transaction.

 

10.9Notices. All notices, requests or other communications which may be or are
required to be given, served or sent by either party hereto to the other shall
be deemed to have been properly given if in writing and (a) delivered in person
or by e-mail in a PDF attachment (with a confirmation copy delivered in person
or by overnight delivery contemporaneously therewith), (b) by overnight delivery
with any reputable overnight courier service, or (c) by deposit in any post
office or mail depository regularly maintained by the United States Postal
Office and sent by registered or certified mail, postage paid, return receipt
requested, and shall be effective upon receipt (whether refused or accepted)
and, in each case, addressed as follows:

 

To Seller:

 

Alarcon Holdings, Inc.

 

 

c/o Spanish Broadcasting System Inc.

 

 

7007 NW 77th Avenue

 

 

Miami, FL 33166

 

 

Attention:

Rich Lara

 

 

Telephone:

(305) 441-6901

 

 

Email: rlara@sbscorporate.com

 

 

 

-28-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

With a Copy To:

 

Jones Day

 

 

250 Vesey Street

 

 

New York, NY 10281

 

 

Attention:

Kent Richey, Esq.

 

 

Telephone:

(212) 326-3481

 

 

Email: krrichey@jonesday.com

 

 

 

To Purchaser:

 

29 W. 56 LLC

 

 

c/o Vida Shoes International, Inc.

 

 

26 West 56th Street

 

 

New York, NY 1001

 

 

Attention:

Michael Silverman

 

 

Telephone:

212-246-1900

 

 

Email: Michael@vidagroup.com

 

 

 

With a Copy To:

 

Kane Kessler, P.C.

 

 

666 Third Avenue

 

 

New York, NY 10017

 

 

Attention:

Ronald L. Nurnberg, Esq.

 

 

 

Ari M. Gamss, Esq.

 

 

Telephone:

212-519-5127 (RLN)

 

 

 

212-519-5135 (AMG)

 

 

Email:

murnberg@kanekessler.com

 

 

 

agamss@kanekessler.com

 

 

 

To Escrowee:

 

Fidelity National Title Insurance Co.

 

 

330 Old Country Road, Suite 301

 

 

Mineola, NY 11501

 

 

Attention:

Patricia Burke

 

 

Email: patricia.burke@fnf com

 

10.10Third Parties. Nothing in this Agreement, whether expressed or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
upon any other Person other than the parties hereto and their respective
permitted successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third Persons to any
party to this Agreement, nor shall any provision give any third parties any
right of subrogation or action over or against any party to this Agreement. This
Agreement is not intended to and does not create any third party beneficiary
rights whatsoever.

 

10.11Legal Costs. The parties hereto agree that they shall pay directly any and
all legal costs which they have incurred on their own behalf in the preparation
of this Agreement, all deeds and other agreements pertaining to the Transaction,
and that such legal costs shall not be part of the closing costs.

 

-29-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

10.12Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same document. Executed copies hereof may be delivered by facsimile or
by email in a PDF attachment, and upon receipt, shall be deemed originals and
binding upon the parties hereto. Without limiting or otherwise affecting the
validity of executed copies hereof that have been delivered by facsimile or by
email in a PDF attachment, the parties shall use diligent efforts to deliver
originals as promptly as possible after execution.

 

10.13Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto. Seller shall have the right to discontinue
negotiations and withdraw any draft of this Agreement at any time prior to the
full execution and delivery of this Agreement by each party hereto. Purchaser
assumes the risk of all costs and expenses incurred by Purchaser in any
negotiations or due diligence investigations undertaken by Purchaser with
respect to the Property.

 

10.14No Implied Waivers. No failure or delay of either party in the exercise of
any right or remedy given to such party hereunder or the waiver by any party of
any condition hereunder for its benefit (unless the time specified in this
Agreement for exercise of such right or remedy has expired) shall constitute a
waiver of any other or further right or remedy nor shall any single or partial
exercise of any right or remedy preclude other or further exercise thereof or
any other right or remedy. No waiver by either party of any breach hereunder or
failure or refusal by the other party to comply with its obligations shall be
deemed a waiver of any other or subsequent breach, failure or refusal to so
comply.

 

10.15Discharge of Seller’s Obligations. Except as otherwise expressly provided
in this Agreement, Purchaser’s acceptance of the Deed shall be deemed a
discharge of all of the obligations of Seller hereunder and all of Seller’s
representations, warranties, covenants and agreements in this Agreement shall
merge in the documents and agreements executed at the Closing and shall not
survive the Closing, except and to the extent that, pursuant to the express
provisions of this Agreement, any of such representations, warranties, covenants
or agreements are to survive the Closing.

 

10.16No Recordation. Neither this Agreement nor any memorandum thereof shall be
recorded and any attempted recordation hereof shall be void and shall constitute
a default hereunder.

 

10.17Unenforceability. If all or any portion of any provision of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, then such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and such provision shall be limited and construed as if such invalid,
illegal or unenforceable provision or portion thereof were not contained herein
unless doing so would materially and adversely affect a party or the benefits
that such party is entitled to receive under this Agreement.

 

-30-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

10.18Waiver of Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY LAW, SELLER AND
PURCHASER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER ARISING IN TORT OR CONTRACT) BROUGHT BY EITHER AGAINST THE OTHER ON ANY
MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

 

10.19Disclosure. Notwithstanding any terms or conditions in this Agreement to
the contrary, any Person may disclose to any and all Persons, without limitation
of any kind, the tax treatment and structure of the Transaction and all
materials of any kind (including, without limitation, opinions or other tax
analyses) that are provided relating to such tax treatment and tax structure.
For the avoidance of doubt, this authorization is not intended to permit
disclosure of the names of, or other identifying information regarding, the
participants in the Transaction, or of any information or the portion of any
materials not relevant to the tax treatment or structure of the Transaction.

 

10.20Designation of Reporting Person. In order to assure compliance with the
requirements of Section 6045 of the Code and any related reporting requirements
of the Code, the parties hereto agree as follows:

 

10.20.1Intentionally Omitted.

 

10.20.2Seller and Purchaser each hereby agree:

 

(a)to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the Transaction under Section
6045 of the Code; and

 

(b)to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.

 

(c)Each party hereto agrees to retain this Agreement for not less than four
years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.

 

(d)The addresses for Seller and Purchaser are as set forth in Section 10.9
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibit A.

 

10.21Tax Reduction Proceedings. If Seller has heretofore filed, or shall
hereafter file, applications for the reduction of the assessed valuation of the
Property and/or instituted certiorari

-31-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

proceedings to review such assessed valuations for any tax year, Purchaser
acknowledges and agrees that Seller shall have sole control of such proceedings
until Closing, including, without limitation, the right to withdraw, compromise
and/or settle the same or cause the same to be brought on for trial and to take,
conduct, withdraw and/or settle appeals, and Purchaser hereby consents to such
actions as Seller may take therein. Any refund or the savings or refund for any
year or years prior to the tax year in which the Closing herein occurs shall
belong solely to Seller. Any tax savings or refund for the tax year in which the
Closing occurs shall be prorated between Seller and Purchaser after deduction of
attorneys’ fees and other expenses related to the proceeding and all sums
payable to tenants under any lease. Purchaser shall execute all consents,
receipts, instruments and documents which may reasonably be requested in order
to facilitate settling such proceeding and collecting the amount of any refund
or tax savings. Purchaser shall assume the retainer of the attorney, if any,
representing Seller in any tax proceeding pending for the tax year in which the
Closing occurs and the subsequent tax year, if applicable.

 

10.22Press Releases. Any press release or other public disclosure regarding this
Agreement or the Transaction shall not be made without the prior written consent
of both Seller and Purchaser, provided that neither Seller nor Purchaser shall
unreasonably withhold its consent to any such press release following Closing.

 

10.23Mortgage Assignment. If Purchaser obtains a mortgage, notwithstanding the
fact that this Agreement is not contingent on Purchaser’s ability to obtain such
a mortgage, then upon Purchaser’s request, Seller will request that its lender
assign the lien of Seller’s mortgage to Purchaser’s lender for the sake of
savings on mortgage recording taxes (the “Assignment of Mortgage”), at no cost,
expense or assumption of liability to Seller.  Seller makes no representation or
warranty that an Assignment of Mortgage will be available to Purchaser or that
Seller’s lender will cooperate in this regard. Purchaser shall pay all costs and
expenses of both (i) Seller’s mortgagee in respect of a requested Assignment of
Mortgage and (ii) Purchaser’s lender, in each case including, without
limitation, attorneys’ fees, required in connection therewith.

 

10.24Survival. The provisions of this Section 10 shall survtve the Closing or a
termination of this Agreement.

 

 

-32-

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

SELLER:

 

ALARCON HOLDINGS, INC., a New York corporation

 

 

 

By:

 

/s/ Joseph A. Garcia

 

 

Name: Joseph A. Garcia

 

 

Title: SR. EVP & CFO

 

 

 

PURCHASER:

 

26 W.56 LLC

 

 

 

By:

 

/s/ Solomon Dabah

 

 

Name: Solomon Dabah

 

 

Title: Member

 

 

 

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

EXHIBIT A

(LAND)

 

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected situate, lying and being in the Borough of
Manhattan, County, City and State of New York, bounded and described as follows:

 

BEGINNING at a point on the southerly side of 56th Street, distant 394 feet
westerly from the comer formed by the intersection of the westerly side of Fifth
Avenue with the southerly side of 56th Street;

 

RUNNING THENCE southerly parallel with the westerly side of Fifth Avenue, 100
feet 5 inches to the center line of block;

 

THENCE westerly along the said center line of the block, 20 feet;

 

THENCE northerly again parallel with the westerly side of Fifth Avenue, 100 feet
5 inches to the southerly side of 56th Street;

 

AND THENCE easterly along the southerly side of 56th Street, 20 feet to the
point or place of BEGINNING. The westerly and easterly lines run for part of the
distance through party wall.

 

Said premises to be known as 26 West 56th Street, New York, NY 10019 Block 1271
Lot 54.

 

The policy to be issued under this report will insure the title to such building
and improvements erected on the premises which by law constitute real property.

 

For conveyancing only: Together with all right, title and interest of the party
of the first part, of, in and to the land lying in the street in front of and
adjoining said premises.

 

 

A-1

 

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

(ADDITIONAL EXCEPTIONS TO TITLE)

 

1. Covenants, conditions, easements, leases, agreements of record, etc., more
fully set forth herein:

 

 

a.

Agreement (shed) recorded in Reel4902 Page 223.

 

 

b.

Certificate Pursuant to Zoning Lot recorded in Reel1490 Page 1845.

 

2. The premises described in Schedule A is located in an area designated as a
landmark historic district by a notice recorded in the New York Register/County
Clerk’s office on March 28, 2012 in (as) CRFN 2012000123233. Said improvements
are subject to the restrictions as to use provided for in the Administrative
Code of the City of New York, Title 25, Chapter 3.

 

 

B-1

 

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

EXHIBIT C

(DEED)

BARGAIN AND SALE DEED WITHOUT COVENANT AGAINST GRANTOR’S ACTS

 

THIS INDENTURE, dated as of                      2017, by ALARCON HOLDINGS,
INC., a New York corporation having an address c/o Spanish Broadcasting System,
Inc., 7007 NW 77th Avenue, Miami, FL 33166 (“Grantor”), to
                        , a                        , having an address     
                     (“Grantee”).

 

WITNESSETH, that Grantor in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration paid by Grantee, the receipt and
sufficiency of which is hereby acknowledged by Grantor, does hereby grant and
release and assign forever unto Grantee, and the heirs, successors and assigns
of Grantee, those certain plots, pieces or parcels of land situate lying and
being in the City, County and, State of New York, known as and by the street
address 26 West 56th Street, New York, New York (the “Land”), and more
particularly described on Schedule ‘A’ which is attached hereto and made a part
hereof.

 

BEING AND INTENDED TO BE the same interest in the premises conveyed to Grantor
by deed from                        dated                   , which deed was
recorded on                          ,        , in the Office of the City
Register of the City of New York as CRFN                                 .

 

TOGETHER with all right, title and interest of Grantor in and to any and all
buildings and improvements located on the Land (the “Improvements”);

 

TOGETHER with all right, title and interest, if any, of Grantor in and to
streets and roads abutting the Land and the Improvements to the center lines
thereof (the foregoing rights, together with the Land and the Improvements being
hereinafter referred to, collectively, as the “Premises”);

 

TO HAVE AND TO HOLD the Premises herein granted unto Grantee, and the heirs,
successors and assigns of Grantee, forever.

 

AND Grantor, in compliance with Section 13 of the Lien Law, covenants that
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of improvements and will apply the same first to the
payment of the cost of improvements before using any part of the total of the
same or any other purpose.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

F-1

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has duly executed this deed the day and year first
above written.

 

GRANTOR:

ALARCON HOLDINGS, INC.,

a New York corporation

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

STATE OF NEW YORK

 

)

 

 

)

COUNTY OF NEW YORK

 

)

 

On the            day of                           , in the year 2017, before
me, the undersigned, a Notary Public in and for said state, personally appeared
                                            personally known to me or proved to
me on the basis of satisfactory evidence to be the person(s) whose name(s) is
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

 

 

Notary Public

 

F-2

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

Schedule A

Legal Description

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected situate, lying and being in the Borough of
Manhattan, County, City and State of New York, bounded and described as follows:

 

BEGINNING at a point on the southerly side of 56th Street, distant 394 feet
westerly from the comer formed by the intersection of the westerly side of Fifth
Avenue with the southerly side of 56th Street;

 

RUNNING THENCE southerly parallel with the westerly side of Fifth Avenue, 100
feet 5 inches to the center line of block;

 

THENCE westerly along the said center line of the block, 20 feet;

 

THENCE northerly again parallel with the westerly side of Fifth Avenue, 100 feet
5 inches to the southerly side of 56th Street;

 

AND THENCE easterly along the southerly side of 56th Street, 20 feet to the
point or place of

BEGINNING. The westerly and easterly lines run for part of the distance through
party wall.

 

Said premises to be known as 26 West 56th Street, New York, NY 10019 Block 1271
Lot 54.

 

The policy to be issued under this report will insure the title to such building
and improvements erected on the premises which by law constitute real property.

 

For conveyancing only: Together with all right, title and interest of the party
of the first part, of, in and to the land lying in the street in front of and
adjoining said premises.

 

 

C-1

NAI-1502855506v10

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is executed as
of the          day of                   , 2017 by and between ALARCON HOLDINGS
INC., a New York corporation (“Assignor”), having an address c/o Spanish
Broadcasting System, Inc., 7007 NW 77th Avenue, Miami, FL 33166 and
                                    , a
                                          (“Assignee”), having an address c/o
                                                  . All capitalized terms used
but not defined herein shall have the respective meanings ascribed to such terms
in that certain Contract of Purchase and Sale dated as of July    , 2017 between
Assignor and Assignee.

 

WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property;

 

WHEREAS, in connection with its ownership and management of the Property,
Assignor has entered into those certain maintenance, service and supply
contracts, and equipment leases listed and described on Exhibit A annexed hereto
(collectively, the “Contracts”); and

 

WHEREAS, Assignor desires to transfer and assign to Assignee, and Assignee
desires to assume as provided herein, all of Assignor’s right, title and
interest in and to the Contracts.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor in and to the Contracts.

 

2.Assignee hereby affirmatively and unconditionally assumes all of Assignor’s
obligations and liabilities under the Contracts arising from and after the date
hereof.

 

3.This Assignment shall constitute a direction and full authority to any person
or entity that is a party to any of the Contracts to perform its obligation
under the Contracts for the benefit of Assignee without further proof to any
such party of the assignment to Assignee of the Contracts.

 

4.This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever.

 

5.This Assignment may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.

 

6.The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.

D-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank]

D-2

NAI-1502855506v10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first written above.

 

 

ASSIGNOR:

 

 

 

ALARCON HOLDINGS, INC., a New York corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE:

 

 

 

[                                                                 ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-3

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT A

 

(List of Maintenance, Service and Supply Contracts,

and Equipment Leases)

 

[Insert Assumed Contract(s) Here]

 

 

D-4

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT E

 

BILL OF SALE AND GENERAL ASSIGNMENT

 

THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignment”) is executed as of
the          day of                   , 2017 by ALARCON HOLDINGS INC., a New
York corporation (“Assignor”), having an address c/o Spanish Broadcasting
System, Inc., 7007 NW 77th Avenue, Miami, FL 33166 in favor of
                                    , a                           (“Assignee”),
having an address c/o                                                  . All
capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in that certain Contract of Purchase and Sale dated as of
July    , 2017 between Assignor and Assignee.

 

WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property.

 

WHEREAS, Assignor desires to assign, transfer, setover and deliver to Assignee
all of Assignor’s rights, if any, in and to the Personal Property and the
Intangible Property (collectively, the “Assigned Properties”) to the extent
assignable.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Assignor hereby assigns, transfers, sets over and delivers to Assignee, its
successors and assigns, all of Assignor’s right, title and interest, if any, in
and to the Assigned Properties.

 

2.This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever.

 

3.This Assignment may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.

 

4.The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

E-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed as
of the day and year first written above.

 

 

ASSIGNOR:

 

 

 

ALARCON HOLDINGS, INC., a New York corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

E-2

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT F

 

CERTIFICATION OF NON-FOREIGN STATUS UNDER

TREASURY REGULATIONS SECTION 1.1445-2(B)

(NON-DISREGARDED ENTITY GRANTOR/TRANSFEROR)

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by Alarcon Holdings, Inc., a New York corporation
(“Seller”), the undersigned hereby certifies the following on behalf of Seller:

 

1.Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

2.Seller is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii);

 

3.Seller’s U.S. employer identification number is           ; and

 

4.Seller’s office address is                     .

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

 

Dated:      , 2017

 

[Remainder of Page Intentionally Left Blank]

F-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

 

 

ALARCON HOLDINGS, INC., a New York corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

F-2

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT G

(FORM OF VENDOR NOTICE)

ALARCON HOLDINGS, INC.

c/o Spanish Broadcasting System, Inc.

7007 NW 77th Avenue

Miami, FL 33166

 

                                , 2017

 

By Certified Mail -

Return Receipt Requested

 

 

                                             

                                             

                                             

                                             

 

Re:

Sale of 26 West 56th Street, New York, New York (the “Property”)

 

Dear Vendor:

 

This is to notify you that the Property has been sold to
                         , a                           (“Purchaser”). Purchaser
has assumed all of the obligations of the undersigned under maintenance, service
and supply contracts and equipment leases arising from and after the date
hereof. All invoices and notices to Purchaser should be sent to Purchaser in the
manner provided in the applicable contract or agreement to the following
address:

 

 

 

 

Attention:

Facsimile:

 

For your records, the Purchaser’s address is:

 

 

 

 

Attention:

Facsimile:

[Remainder of Page Intentionally Left Blank]

G-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

Thanks you for your consideration in this matter.

 

 

Very truly yours,

 

 

 

ALARCON HOLDINGS, INC.,

a New York corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

G-2

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT H

 

OWNER’S TITLE AFFIDAVIT

 

 

STATE OF                     

COUNTY OF                     

BEFORE ME, the undersigned hereby first swore, deposed and says to the best of
its knowledge:

 

1.That                      (“Representative”), in her capacity as
                     of ALARCON HOLDINGS, INC., a New York corporation (
“Owner”), is authorized to make this Affidavit for and on behalf of Owner, and
makes this Affidavit solely in such capacity (and not personally).

 

2.That Owner is the owner of the following described real property (the
“Property”):

 

See Exhibit A attached hereto and made a part hereof.

 

3.That Owner and Tenant are the only parties in possession of the Property and
no other party has possession, or has a right of possession under any tenancy,
lease or other agreement, written or oral, other than the tenants listed on
Exhibit B attached hereto.

 

4.Except as set forth on Schedule 1, that, to the best knowledge of Owner, no
work has been done upon the above premises by the City of New York nor has any
demand been made by the City of New York for any such work that may result in
charges by the New York City Department of Rent and Housing Maintenance
Emergency Services or charges by, the New York City Department for Environmental
Protection for water tap closings or any related work.

 

5.Except as set forth on Schedule 1, that, to the best knowledge of Owner, no
inspection fees, permit fees, elevator(s), sign, boiler or other charges have
been levied, charged, created or incurred that may become tax or other liens
pursuant to Section 26-128 (formerly Section 643a-14.0) of the Administrative
Code of the City of New York, as amended by Local Laws 10 of 1981 and 25 of
1984, and Section 27-4029.1 of the Administrative Code of the City of New York
as amended by LL 43 (1988) or any other section of law.

 

6.Except as set forth on Schedule 1, that, to the best knowledge of Owner, there
has been no work performed by any agency of the City of New York to cure
problems under the New York City Hazardous Substances Emergency Response Law,
nor can any lien be incurred pursuant to the aforementioned statute.

 

H-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

7.That, to the best knowledge of Owner, real estate taxes, water charges, sewer
rents and other assessments, if any, shown on the tax search as “subject to
collection” have been paid or will be paid.

 

8.That, to the best knowledge of the Owner, any unpaid New York State Franchise
Tax and New York City Corporate Business Tax will be paid.

 

9.That no proceeding in bankruptcy has been instituted against Owner within the
last 10 years, nor has Owner ever made a general assignment for the benefit of
creditors.

 

10.This Affidavit is being delivered solely for the purpose of inducing Title
Company to issue its title insurance policy insuring title to the Property, and
undersigned avers the foregoing statements are true and correct to the best of
its knowledge and belief. No third party shall have any right to rely upon or be
a third party beneficiary with respect to the subject matter of this Affidavit.

[SIGNATURE ON FOLLOWING PAGE]

H-2

NAI-1502855506v10

--------------------------------------------------------------------------------

 

 

Dated: As of                     , 2017

 

 

 

 

 

Sworn to before me on the         

ALARCON HOLDINGS, INC., a New York corporation

day of        , 2017.

 

 

 

 

 

By:

 

Notary Public

 

Name:

 

 

Title:

 

H-3

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT A

 

(Property Description)

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected situate, lying and being in the Borough of
Manhattan, County, City and State of New York, bounded and described as follows:

 

BEGINNING at a point on the southerly side of 56th Street, distant 394 feet
westerly from the corner formed by the intersection of the westerly side of
Fifth Avenue with the southerly side of 56th Street;

 

RUNNING THENCE southerly parallel with the westerly side of Fifth Avenue, 100
feet 5 inches to the center line of block;

 

THENCE westerly along the said center line of the block, 20 feet;

 

THENCE northerly again parallel with the westerly side of Fifth Avenue, 100 feet
5 inches to the southerly side of 56th Street;

 

AND THENCE easterly along the southerly side of 56th Street, 20 feet to the
point or place of BEGINNING. The westerly and easterly lines run for part of the
distance through party wall.

 

Said premises to be known as 26 West 56th Street, New York, NY 10019 Block 1271
Lot 54.

 

The policy to be issued under this report will insure the title to such building
and improvements erected on the premises which by law constitute real property.

 

For conveyancing only: Together with all right, title and interest of the party
of the first part, of, in and to the land lying in the street in front of and
adjoining said premises.

 

 

H-4

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT B

(Tenants)

None.

H-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

 

 

H-2

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT I

(LITIGATION)

NONE.

 

 

I-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT J

 

(MAINTENANCE, SERVICE AND SUPPLY CONTRACTS AND EQUIPMENT LEASES)

 

1. Simplex for Sprinklers

 

2. Unitec - Elevator maintenance

 

3. Stewart and Stevenson - Power and generator maintenance

 

4. ECC - HVAC contract

 

 

J-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

EXHIBIT K

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), dated as of the 12th day of September,
2017, is among FIDELITY NATIONAL TITLE INSURANCE COMPANY, having an address at
330 Old Country Road, Suite 301, New York, NY 11501 (“Escrowee”), ALARCON
HOLDINGS, INC., having an address at c/o Spanish Broadcasting System, Inc., 7007
NW 77th Avenue, Miami, FL 33166 (“Seller”), and 26 W. 56 LLC, a New York limited
liability company, having an address at 29 West 56th Street, New York, New York
10016 (“Purchaser”).

 

WITNESSETH

 

WHEREAS, Seller and Purchaser entered into that certain Contract of Purchase and
Sale dated as of the date hereof, for the purchase and sale of the property
located at 26 West 56th Street, New York, New York (the “Property”), as more
particularly described therein (hereinafter referred to as the “Contract”);

 

WHEREAS, the Contract provides for the terms and conditions applicable to the
sale and purchase of the Property and the performance obligations and rights of
Seller and Purchaser; and

 

WHEREAS, Seller and Purchaser agree, pursuant to the Contract, that Escrowee
shall hold, in escrow the Deposit in accordance with the terms and conditions of
the Contract and this Agreement. All capitalized terms used but not defined
herein shall have the meaning set forth in the Contract.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.Appointment of Agent.

 

1.1Purchaser and Seller hereby appoint Escrowee to act as their escrow agent on
the terms and conditions hereinafter set forth, and Escrowee accepts such
appointment.

 

1.2Escrowee agrees to hold the Deposit on behalf of the parties to the Contract,
and to apply, disburse and deliver the Deposit as provided in the Contract and
this Agreement. In the event of any conflict between the terms and conditions of
the Contract and the terms or conditions of this Agreement, as to the
obligations of Escrowee, the terms and conditions of this Agreement shall govern
and control.

 

K-1

NAI-1502855506v10

--------------------------------------------------------------------------------

 

2.Disposition of the Deposit.

 

2.1Escrowee shall hold the Deposit in an interest bearing savings account which
rate of interest need not be maximized. Escrowee shall not commingle the Deposit
with any other funds.

 

2.2Escrowee shall pay the Deposit to Seller or otherwise in accordance with the
terms of the Contract. If prior to the Closing, either party makes a demand upon
Escrowee for delivery of the Deposit, Escrowee shall give notice to the other
party of such demand. If a notice of objection to the proposed payment is not
received from the other party within seven (7) Business Days after the giving of
notice by Escrowee, Escrowee is hereby authorized to deliver the Deposit to the
party who made the demand. If Escrowee receives a notice of objection within
said period, then Escrowee shall continue to hold the Deposit and thereafter pay
it to the party entitled when Escrowee receives (a) notice from the objecting
party withdrawing the objection, or (b) a notice signed by both parties
directing disposition of the Deposit, or (c) a judgment or order of a court of
competent jurisdiction.

 

2.3Nothing in this Section 2 shall have any effect whatsoever upon Escrowee’s
rights, duties, and obligations under Section 3.

 

3.Concerning Escrowee.

 

3.1Escrowee shall be protected in relying upon the accuracy, acting in reliance
upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document which is given to Escrowee
without verifying the truth or accuracy of any such notice, demand, certificate,
signature, instrument or other document;

 

3.2Escrowee shall not be bound in any way by any other contract or understanding
between Seller and Purchaser, whether or not Escrowee has knowledge thereof or
consents thereto unless such consent is given in writing;

 

3.3Escrowee’s sole duties and responsibilities shall be to hold and disburse the
Deposit in accordance with this Agreement and the Contract; provided, however,
that Escrowee shall have no responsibility for the clearing or collection of the
check representing the Deposit;

 

3.4Upon the disbursement of the Deposit in accordance with this Agreement,
Escrowee shall be relieved and released from any liability under this Agreement;

 

3.5Escrowee may resign at any time upon at least ten (10) Business Days prior
written notice to Seller and Purchaser hereto. If, prior to the effective date
of such resignation, Seller and Purchaser hereto shall have approved, in
writing, a successor escrow agent, then upon the resignation of Escrowee,
Escrowee shall deliver the Deposit to such successor escrow agent. From and
after such resignation and the delivery of the Deposit to such

K-2

NAI-1502855506v10

--------------------------------------------------------------------------------

 

successor escrow agent, Escrowee shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement, all of which duties,
responsibilities and obligations shall be performed by the appointed successor
escrow agent. If for any reason Seller and Purchaser shall not approve a
successor escrow agent within such period, Escrowee may bring any appropriate
action or proceeding for leave to deposit the Deposit with a court of competent
jurisdiction, pending the approval of a successor escrow agent, and upon such
deposit Escrowee shall be fully relieved of all of its duties, responsibilities
and obligations under this Agreement;

 

3.6Seller and Purchaser hereby agree to, jointly and severally, indemnify,
defend and hold harmless Escrowee from and against any liabilities, damages,
losses, costs or expenses incurred by, or claims or charges made against,
Escrowee (including reasonable attorneys’ fees and disbursements) by reason of
Escrowee performing its obligations pursuant to, and in accordance with, the
terms of this Agreement, but in no event shall Escrowee be indemnified for its
negligence, willful misconduct or breach of the terms of this Agreement;

 

3.7In the event that a dispute shall arise in connection with this Agreement or
the Contract, or as to the rights of Seller and Purchaser in and to, or the
disposition of, the Deposit, Escrowee shall have the right to (w) hold and
retain all or any part of the Deposit until such dispute is settled or finally
determined by litigation, arbitration or otherwise, or (x) deposit the Deposit
in an appropriate court of law, following which Escrowee shall thereby and
thereafter be relieved and released from any liability or obligation under this
Agreement, or (y) institute an action in interpleader or other similar action
permitted by stakeholders in the State of New York, or (z) interplead Seller or
Purchaser in any action or proceeding which may be brought to determine the
rights of Seller and Purchaser to all or any part of the Deposit; and

 

3.8Escrowee shall not have any liability or obligation for loss of all or any
portion of the Deposit by reason of the insolvency or failure of the institution
of depository with whom the escrow account is maintained.

 

4.Termination.

 

This Agreement shall automatically terminate upon the delivery or disbursement
by Escrowee of the Deposit in accordance with the terms of the Contract and
terms of this Agreement, as applicable.

 

5.Notices.

 

All notices, requests or other communications which may be or are required to be
given, served or sent by either party hereto to the other shall be deemed to
have been properly given if in writing and (a) delivered in person or by or by
e-mail in a PDF attachment (with a confirmation copy delivered in person or by
overnight delivery contemporaneously therewith), (b) by overnight delivery with
any reputable overnight courier service, or (c) by deposit in any post office or
mail depository regularly maintained by the United States Postal Office and sent
by

K-3

NAI-1502855506v10

--------------------------------------------------------------------------------

 

registered or certified mail, postage paid, return receipt requested, and shall
be effective upon receipt (whether refused or accepted) and, in each case,
addressed as follows:

 

If to Seller:

Alarcon Holdings, Inc.

 

c/o Spanish Broadcasting System Inc.

 

7007 NW 77th Avenue

 

Miami, FL 33166

 

Attention:

Rich Lara

 

Telephone:

(305) 441-6901

 

Email: rlara@sbscorporate.com

 

With a copy to:

Jones Day

 

250 Vesey Street

 

New York, NY 10281

 

Attention:

Kent Richey, Esq.

 

Telephone:

(212) 326-3481

 

Email: krrichey@jonesday.com

 

 

If to Purchaser:

29 W. 56 LLC

 

c/o Vida Shoes International, Inc.

 

26 West 56th Street

 

New York, NY 1001

 

Attention:

Michael Silverman

 

Telephone:

212-246-1900

 

Email: Michael@vidagroup.com

 

 

With a copy to:

Kane Kessler, P.C.

 

666 Third Avenue

 

New York, NY 10017

 

Attention:

Ronald L. Nurnberg, Esq.

 

 

Ari M. Gamss, Esq.

 

Telephone:

212-519-5127 (RLN)

 

 

212-519-5135 (AMG)

 

Email: rnurnberg@kanekessler.com

 

 

agamss@kanekessler.com

 

 

To Escrowee:

Fidelity National Title Insurance Co.

 

330 Old Country Road, Suite 301

 

Mineola, NY 11501

 

Attention:

Patricia Burke

 

Email: patricia.burke@fnf.com

 

K-4

NAI-1502855506v10

--------------------------------------------------------------------------------

 

6.Governing Law/Waiver of Trial by Jury.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH
STATE. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

7.Successors.

 

This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto; provided, however, that
except as expressly provided herein as to the Escrowee, this Agreement may not
be assigned by any party without the prior written consent of the other parties.

 

8.Entire Agreement.

 

This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings relating to such subject matter.

 

9.Amendments.

 

Except as expressly provided in this Agreement, no amendment, modification,
termination, cancellation, rescission or supersession to this Agreement shall be
effective unless it shall be in writing and signed by each of the parties
hereto.

 

10.Counterparts and/or Facsimile Signatures.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document. Executed copies hereof may be delivered by facsimile, PDF or email,
and upon receipt, shall be deemed originals and binding upon the parties hereto.

 

11.Severability.

 

If any provision of the Agreement or the application of any such provision to
any person or circumstance shall be held invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof. Each provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

[Remainder of Page Intentionally Left Blank]

 

K-5

NAI-1502855506v10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date and year first above written.

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

 

 

By:

/s/ Paul Malon

 

Name:

Paul Malon Esq

 

Title:

SR. Vice President

 

 

 

ALARCON HOLDINGS, INC., a New York corporation

 

 

 

By:

/s/ Joseph A. Garcia

 

Name:

Joseph A. Garcia

 

Title:

SR. EVP & CFO

 

 

 

26 W. 56 LLC, a New York limited liability company

 

 

 

By:

/s/ Solomon Dabah

 

Name:

Solomon Dabah

 

Title:

Member

 

 

 

K-6

NAI-1502855506v10

--------------------------------------------------------------------------------

 

Re: Escrow provision for Contract of Sale:

(Purchase and Sale Agreement) dated September 12, 2017 (the “Contract”) and
Escrow Agreement dated September 12, 2017 (the “Escrow Agreement”) (this Escrow
provision and the foregoing document(s) are collectively, the “Documents”)

Seller: Alarcon Holdings, Inc.

Purchaser: 26 W. 56 LLC

Escrow Agent: Fidelity National Title insurance Company Title No. AA64173

Premises: 26 West 56th Street, New York, NY

 

 

Notwithstanding anything to the contrary contained in the Documents, the
following sets forth (supplements and modifies) the scope of the obligations and
duties (and corresponding liability) of Escrow Agent:

 

a.

Escrow Agent shall have no obligation to take any action or perform any act
other than to receive and hold the funds delivered to it by (Seller/Purchaser)
(the “Deposit”), and comply with the joint written instructions of Seller and
Purchaser (the Escrow Agreement).

 

b.

Escrow Agent shall perform the obligations and duties as Escrow Agent to the
best of its ability. Escrow Agent is acting in the capacity of mere stakeholder
only, and as such, shall not be answerable, liable or accountable except for its
willful misconduct or gross negligence in the performance of its obligations and
duties as Escrow Agent.

 

c.

Seller and Purchaser hereby jointly agree to indemnify, defend and hold Escrow
Agent harmless against any and all loss, damage or expense (including but not
limited to reasonable attorneys’ fees and expenses, if any, and the enforcement
of this indemnity) which it may incur by reason of performance, in the absence
of willful misconduct or gross negligence, of its obligations and duties as
Escrow Agent.

 

d.

In the event of conflicting instructions to Escrow Agent, Escrow Agent shall be
obligated to perform such obligations and duties only pursuant to the joint
written instructions of Seller and Purchaser (or their respective counsel) or an
order of a court of competent jurisdiction, and no implied duties or obligations
shall be binding upon Escrow Agent.

 

e.

In the event of conflicting instructions to Escrow Agent, or if Escrow Agent is
named or joined in any lawsuit relating to the Escrow Agreement, the Contract,
Escrow Agent is hereby additionally authorized and empowered, at Escrow Agent’s
option, to deliver the Deposit in interpleader to the Clerk of the Supreme Court
of New York County, NY, whereupon Escrow Agent shall be released from any
further obligations or liabilities.

437562vl

--------------------------------------------------------------------------------

 

 

f.

The Escrow Agent shall have no responsibility to Seller or Purchaser for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any document delivered pursuant to the Documents. The Escrow Agent shall not
have any responsibility to review or verify the accuracy or completeness of any
information contained in any notice; certificate, instruction or other
communication received by Escrow Agent pursuant to the Documents believed by
Escrow Agent to be genuine and signed or sent by the proper party or parties.

 

g.

Notices given hereunder may be sent by email or Federal Express, and shall be
deemed given when received by the recipient. Notices to Escrow Agent shall bear
the foregoing caption and be directed to Rich Lipman, c/o Accord Abstract Ltd.,
55 Cherry Lane, Suite 200, carle Place, NY 11514 (Phone: 516-433-0440)
(rlipman@landstartitle.net) Escrow Agent may rely upon notices given by counsel
for Purchaser and/or Seller, and such notices shall be deemed given by such
parties.

 

h.

Escrow Agent shall have no responsibility for information reporting pursuant to
§6045 of the Internal Revenue Code.

 

i.

To the extent there are any inconsistencies within the Documents, this Escrow
provision for Contract of Sale shall govern and control.

 

J.

The attorneys for the parties are:

 

Seller’s Attorney:

Name: Jones Day / Kent Richey, Esq.

 

E-Mail: krrichey@jonesday.com

 

Phone: 212-326-3481

 

 

Purchaser’s Attorney:

Name: Kane Kessler, P.C. / Ronald L. Nurnberg, Esq. & Ari M. Gamss, Esq.

 

E-Mail: rnurnberg@kanekessler.com / agamss@kanekessler.com

 

Phone: 212-519-5127 / 212-519-5l35

 

In witness whereof, the parties have executed this Addendum as of the 12th day
of September, 2017.

 

Escrow Agent:

Fidelity National Title Insurance Company

 

By:

/s/ Paul Malon

 

Print Name:

Paul Malon ESQ, SR VP

 

Seller:

Alarcon Holdings, Inc.

 

By:

/s/ Joseph A. Garcia

 

Print Name:

Joseph A. Garcia

 

Purchaser:

26 W. 56 LLC

 

By:

/s/ Solomon Dabah

 

Print Name:

Solomon Dabah

 

437562vl

--------------------------------------------------------------------------------

 

EXHIBIT L

(PENDING TAX APPEALS)

[None.]

 

 

 

L-1

NAI-1502855506v10